
	
		II
		112th CONGRESS
		1st Session
		S. 1625
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2011
			Mr. McCain introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To restore the financial solvency of the United States
		  Postal Service and to ensure the efficient and affordable nationwide delivery
		  of mail.
	
	
		1.Short title; table of
			 contents; references
			(a)Short
			 titleThis Act may be cited
			 as the Postal Reform Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents; references.
					TITLE I—Postal Service Modernization
					Subtitle A—Commission on Postal Reorganization
					Sec. 101. Short title.
					Sec. 102. Definitions.
					Sec. 103. Commission on Postal Reorganization.
					Sec. 104. Recommendations for closures and
				consolidations.
					Sec. 105. Implementation of closures and
				consolidations.
					Sec. 106. Congressional consideration of final CPR
				reports.
					Sec. 107. Nonappealability of decisions.
					Sec. 108. Rules of construction.
					Subtitle B—Other provisions
					Sec. 111. Frequency of mail delivery.
					Sec. 112. Efficient and flexible universal postal
				service.
					Sec. 113. More cost-efficient Postal Service
				contracting.
					Sec. 114. Enhanced reporting on Postal Service
				efficiency.
					TITLE II—Postal Service Financial Responsibility and Management
				Assistance Authority
					Subtitle A—Establishment and Organization
					Sec. 201. Purposes.
					Sec. 202. Establishment of the Authority.
					Sec. 203. Membership and qualification
				requirements.
					Sec. 204. Organization.
					Sec. 205. Executive Director and staff.
					Sec. 206. Funding.
					Subtitle B—Powers of the Authority
					Sec. 211. Powers.
					Sec. 212. Exemption from liability for claims.
					Sec. 213. Treatment of actions arising under this
				title.
					Subtitle C—Establishment and Enforcement of Financial Plan and
				Budget for the Postal Service
					Sec. 221. Development of financial plan and budget for the
				Postal Service.
					Sec. 222. Process for submission and approval of financial plan
				and budget.
					Sec. 223. Responsibilities of the Authority.
					Sec. 224. Effect of finding noncompliance with financial plan
				and budget.
					Sec. 225. Recommendations regarding financial stability,
				etc.
					Sec. 226. Special rules for fiscal year in which control period
				commences.
					Sec. 227. Assistance in achieving financial stability,
				etc.
					Sec. 228. Obtaining reports.
					Sec. 229. Reports and comments.
					Subtitle D—Termination of a Control Period 
					Sec. 231. Termination of control period, etc.
					Sec. 232. Congressional consideration of
				recommendation.
					TITLE III—Postal Service Workforce
					Subtitle A—General Provisions
					Sec. 301. Modifications relating to determination of pay
				comparability.
					Sec. 302. Limitation on postal contributions under FEGLI and
				FEHBP.
					Sec. 303. Repeal of provision relating to overall value of
				fringe benefits.
					Sec. 304. Modifications relating to collective
				bargaining.
					Subtitle B—Postal Service Workers’ Compensation
				Reform
					Sec. 311. Sense of Congress.
					TITLE IV—Postal Service Revenue
					Sec. 401. Adequacy, efficiency, and fairness of postal
				rates.
					Sec. 402. Repeal of rate preferences for qualified political
				committees.
					Sec. 403. Rate preferences for nonprofit
				advertising.
					Sec. 404. Streamlined review of qualifying service agreements
				for competitive products.
					Sec. 405. Submission of service agreements for streamlined
				review.
					Sec. 406. Transparency and accountability for service
				agreements.
					Sec. 407. Nonpostal services.
					TITLE V—Postal Contracting Reform
					Sec. 501. Contracting provisions.
					Sec. 502. Technical amendment to definition.
				
			IPostal Service
			 Modernization
			ACommission on
			 Postal Reorganization
				101.Short
			 titleThis subtitle may be
			 cited as the Commission on Postal
			 Reorganization Act or the CPR Act.
				102.DefinitionsFor purposes of this title—
					(1)the term
			 Postal Service means the United States Postal Service;
					(2)the term
			 postal retail facility means a post office, post office branch,
			 post office classified station, or other facility which is operated by the
			 Postal Service, and the primary function of which is to provide retail postal
			 services;
					(3)the term
			 mail processing facility means a processing and distribution
			 center, processing and distribution facility, network distribution center, or
			 other facility which is operated by the Postal Service, and the primary
			 function of which is to sort and process mail;
					(4)the term district office means
			 the central office of an administrative field unit with responsibility for
			 postal operations in a designated geographic area (as defined under
			 regulations, directives, or other guidance of the Postal Service, as in effect
			 on June 23, 2011);
					(5)the term area office means the
			 central office of an administrative field unit with responsibility for postal
			 operations in a designated geographic area which is comprised of designated
			 geographic areas as referred to in paragraph (4); and
					(6)the term
			 baseline year means the fiscal year last ending before the date of
			 the enactment of this Act.
					103.Commission on
			 Postal Reorganization
					(a)EstablishmentThere shall be established, not later than
			 90 days after the date of the enactment of this Act, an independent commission
			 to be known as the Commission on Postal Reorganization
			 (hereinafter in this section referred to as the
			 Commission).
					(b)DutiesThe
			 Commission shall carry out the duties specified for it in this subtitle.
					(c)Members
						(1)In
			 generalThe Commission shall
			 be composed of 5 members who shall be appointed by the President, and of
			 whom—
							(A)1 shall be
			 appointed from among individuals recommended by the Speaker of the House of
			 Representatives;
							(B)1 shall be
			 appointed from among individuals recommended by the majority leader of the
			 Senate;
							(C)1 shall be
			 appointed from among individuals recommended by the minority leader of the
			 House of Representatives;
							(D)1 shall be
			 appointed from among individuals recommended by the minority leader of the
			 Senate; and
							(E)1 shall be
			 appointed from among individuals recommended by the Comptroller General.
							(2)Qualifications
							(A)In
			 generalMembers of the Commission shall be chosen to represent
			 the public interest generally, and shall not be representatives of specific
			 interests using the Postal Service.
							(B)IneligibilityAn
			 individual may not be appointed to serve as a member of the Commission if such
			 individual served as an employee of the Postal Service or the Postal Regulatory
			 Commission, or of a labor organization representing employees of the Postal
			 Service or the Postal Regulatory Commission, during the 3-year period ending on
			 the date of such appointment.
							(3)Political
			 affiliationNot more than 3 members of the Commission may be of
			 the same political party.
						(d)TermsEach
			 member of the Commission shall be appointed for the life of the Commission and
			 may be removed only for cause.
					(e)VacanciesA
			 vacancy in the Commission shall be filled in the same manner as the original
			 appointment.
					(f)ChairmanThe
			 President shall, at the time of making appointments under subsection (c),
			 designate one of the members to serve as chairman of the Commission.
					(g)Compensation and
			 travel expenses
						(1)Compensation
							(A)In
			 generalExcept as provided in
			 subparagraph (B), each member of the Commission shall be paid at a rate equal
			 to the daily equivalent of $40,000 per year for each day (including travel
			 time) during which the member is engaged in the actual performance of duties
			 vested in the Commission.
							(B)ExceptionAny member of the Commission who is a
			 full-time officer or employee of the United States may not receive additional
			 pay, allowances, or benefits by reason of such member’s service on the
			 Commission.
							(2)Travel
			 expensesEach member shall
			 receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with applicable provisions of subchapter I of chapter 57 of title 5,
			 United States Code.
						(h)DirectorThe Commission shall have a Director who
			 shall be appointed by the Commission. The Director shall be paid at the rate of
			 basic pay for level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code. An appointment under this subsection shall be subject to
			 the requirements of subsection (c)(2).
					(i)Additional
			 personnelWith the approval
			 of the Commission, the Director may appoint and fix the pay of such additional
			 personnel as the Director considers appropriate. Such additional personnel may
			 be appointed without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service, and may be paid without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of such
			 title relating to classification and General Schedule pay rates, except that an
			 individual so appointed may not receive pay at a rate of basic pay in excess of
			 the rate of basic pay payable to the Director. An individual appointed under
			 this subsection shall serve at the pleasure of the Director.
					(j)Provisions
			 relating to details
						(1)In
			 generalUpon request of the Director, the head of any Federal
			 department or agency may detail any of the personnel of such department or
			 agency to the Commission to assist the Commission in carrying out its duties
			 under this subtitle. Notwithstanding any other provision of law, to provide
			 continuity in the work of the Commission, such details may be extended beyond 1
			 year at the request of the Director.
						(2)Numerical
			 limitationNot more than 1/3 of the
			 personnel of the Commission may consist of individuals on detail from the
			 Postal Service or the Postal Regulatory Commission.
						(3)Other
			 limitationsA person may not be detailed to the Commission from
			 the Postal Service or the Postal Regulatory Commission if such person
			 participated personally and substantially on any matter, within the Postal
			 Service or the Postal Regulatory Commission, concerning the preparation of
			 recommendations for closures or consolidations of postal facilities under this
			 subtitle. No employee of the Postal Service or the Postal Regulatory Commission
			 (including a detailee to the Postal Service or the Postal Regulatory
			 Commission) may—
							(A)prepare any report
			 concerning the effectiveness, fitness, or efficiency of the performance, on the
			 staff of the Commission, of any person detailed from the Postal Service or the
			 Postal Regulatory Commission to such staff;
							(B)review the
			 preparation of such a report; or
							(C)approve or
			 disapprove such a report.
							(k)Other
			 authorities
						(1)Experts and
			 consultantsThe Commission may procure by contract, to the extent
			 funds are available, temporary or intermittent services under section 3109 of
			 title 5, United States Code.
						(2)Leasing,
			 etcThe Commission may lease space and acquire personal property
			 to the extent funds are available.
						(l)Authorization of
			 appropriationsIn order to carry out this section, there are
			 authorized to be appropriated out of the Postal Service Fund $20,000,000, which
			 funds shall remain available until expended.
					(m)Financial
			 reporting
						(1)Audit and
			 expendituresThe Commission shall be responsible for issuing
			 annual financial statements and for establishing and maintaining adequate
			 controls over its financial reporting.
						(2)Internal
			 auditsThe Commission shall maintain an adequate internal audit
			 of its financial transactions.
						(3)Annual
			 certificationThe Commission shall obtain an annual certification
			 for each fiscal year from an independent, certified public accounting firm of
			 the accuracy of its financial statements.
						(4)Comptroller
			 GeneralThe accounts and operations of the Commission shall be
			 audited by the Comptroller General and reports thereon made to the Congress to
			 the extent and at such times as the Comptroller General may determine.
						(n)TerminationThe
			 Commission shall terminate 60 days after submitting its final reports under
			 section 104(d)(3).
					104.Recommendations
			 for closures and consolidations
					(a)Plan for the
			 closure or consolidation of postal retail facilities
						(1)In
			 generalNot later than 120
			 days after the date of the enactment of this Act, the Postal Service, in
			 consultation with the Postal Regulatory Commission, shall develop and submit to
			 the Commission on Postal Reorganization a plan for the closure or consolidation
			 of such postal retail facilities as the Postal Service considers necessary and
			 appropriate so that the total annual costs attributable to the operation of
			 postal retail facilities will be, for each fiscal year beginning at least 2
			 years after the date on which the Commission transmits to Congress its final
			 report under subsection (d)(3)(A) relating to this subsection, at least
			 $1,000,000,000 less than the corresponding total annual costs for the baseline
			 year.
						(2)ContentsThe
			 plan shall include—
							(A)a list of the
			 postal retail facilities proposed for closure or consolidation under this
			 subtitle;
							(B)a proposed
			 schedule under which—
								(i)closures and
			 consolidations of postal retail facilities would be carried out under this
			 subtitle; and
								(ii)all closures and consolidations of postal
			 retail facilities under this subtitle would be completed by not later than 2
			 years after the date on which the Commission transmits to Congress its final
			 report under subsection (d)(3)(A) relating to such plan;
								(C)the estimated
			 total annual cost savings attributable to the proposed closures and
			 consolidations described in the plan;
							(D)the criteria and
			 process used to develop the information described in subparagraphs (A) and
			 (B);
							(E)the methodology
			 and assumptions used to derive the estimates described in subparagraph (C);
			 and
							(F)any changes to the
			 processing, transportation, delivery, or other postal operations anticipated as
			 a result of the proposed closures and consolidations described in the
			 plan.
							(3)ConsistencyThe
			 methodology and assumptions used to derive the cost estimates described in
			 paragraph (2)(C) shall be consistent with the methodology and assumptions which
			 would have been used by the Postal Service if those closures and consolidations
			 had instead taken effect in the baseline year.
						(b)Plan for the
			 closure or consolidation of mail processing facilities
						(1)In
			 generalNot later than 300
			 days after the date of the enactment of this Act, the Postal Service, in
			 consultation with the Inspector General of the United States Postal Service,
			 shall develop and submit to the Commission on Postal Reorganization a plan for
			 the closure or consolidation of such mail processing facilities as the Postal
			 Service considers necessary and appropriate so that—
							(A)the total annual costs attributable to the
			 operation of mail processing facilities will be, for each fiscal year beginning
			 at least 2 years after the date on which the Commission transmits to Congress
			 its final report under subsection (d)(3)(A) relating to this subsection, at
			 least $1,000,000,000 less than the corresponding total annual costs for the
			 baseline year; and
							(B)the Postal Service has, for fiscal years
			 beginning at least 2 years after the date on which the Commission transmits to
			 Congress its final report under subsection (d)(3)(A) relating to this
			 subsection, no more than 10 percent excess mail processing capacity.
							(2)ContentsThe
			 plan shall include—
							(A)a list of the mail
			 processing facilities proposed for closure or consolidation under this
			 subtitle;
							(B)a proposed
			 schedule under which—
								(i)closures and
			 consolidations of mail processing facilities would be carried out under this
			 subtitle; and
								(ii)all closures and consolidations of mail
			 processing facilities under this subtitle would be completed by not later than
			 2 years after the date on which the Commission transmits to Congress its final
			 report under subsection (d)(3)(A) relating to such plan;
								(C)the estimated
			 total annual cost savings attributable to the proposed closures and
			 consolidations described in the plan;
							(D)the criteria and
			 process used to develop the information described in subparagraphs (A) and
			 (B);
							(E)the methodology
			 and assumptions used to derive the estimates described in subparagraph (C);
			 and
							(F)any changes to the
			 processing, transportation, delivery, or other postal operations anticipated as
			 a result of the proposed closures and consolidations described in the
			 plan.
							(3)ConsistencyThe
			 methodology and assumptions used to derive the cost estimates described in
			 paragraph (2)(C) shall be consistent with the methodology and assumptions which
			 would have been used by the Postal Service if those closures and consolidations
			 had instead taken effect in the baseline year.
						(4)Excess mail
			 processing capacityThe
			 Commission shall cause to be published in the Federal Register notice of a
			 proposed definition of excess mail processing capacity for
			 purposes of this section within 120 days after the date of the enactment of
			 this Act, and shall provide a period of 30 days for public comment on the
			 proposed definition. Not later than 180 days after the date of the enactment of
			 this Act, the Commission shall issue and cause to be published in the Federal
			 Register a final definition of excess mail processing capacity for
			 purposes of this section. Such definition shall include an estimate of the
			 total amount of excess mail processing capacity in mail processing facilities
			 as of the date of the enactment of this Act.
						(c)Plan for the
			 closure or consolidation of area and district offices
						(1)In
			 generalNot later than 300
			 days after the date of the enactment of this Act, the Postal Service, in
			 consultation with the Inspector General of the United States Postal Service,
			 shall develop and submit to the Commission on Postal Reorganization a plan for
			 the closure or consolidation of such area and district offices as the Postal
			 Service considers necessary and appropriate so that the combined total number
			 of area and district offices will be, for each fiscal year beginning at least 2
			 years after the date on which the Commission transmits to Congress its final
			 report under subsection (d)(3)(A) relating to this subsection, at least 30
			 percent less than the corresponding combined total for the baseline
			 year.
						(2)ContentsThe
			 plan shall include—
							(A)a list of the area
			 and district offices proposed for closure or consolidation under this
			 subtitle;
							(B)a proposed
			 schedule under which—
								(i)closures and
			 consolidations of area and district offices would be carried out under this
			 subtitle; and
								(ii)all closures and consolidations of area and
			 district offices under this subtitle would be completed by not later than 2
			 years after the date on which the Commission transmits to Congress its final
			 report under subsection (d)(3)(A) relating to such plan;
								(C)the estimated
			 total annual cost savings attributable to the proposed closures and
			 consolidations described in the plan;
							(D)the criteria and
			 process used to develop the information described in subparagraphs (A) and
			 (B);
							(E)the methodology
			 and assumptions used to derive the estimates described in subparagraph (C);
			 and
							(F)any changes to the
			 processing, transportation, delivery, or other postal operations anticipated as
			 a result of the proposed closures and consolidations described in the
			 plan.
							(3)ConsistencyThe
			 methodology and assumptions used to derive the cost estimates described in
			 paragraph (2)(C) shall be consistent with the methodology and assumptions which
			 would have been used by the Postal Service if those closures and consolidations
			 had instead taken effect in the baseline year.
						(d)Review and
			 recommendations of the Commission
						(1)Initial
			 reports
							(A)In
			 generalAfter receiving the plan of the Postal Service under
			 subsection (a), (b), or (c), the Commission on Postal Reorganization shall
			 transmit to Congress and publish in the Federal Register a report under this
			 paragraph, which shall contain the Commission’s findings based on a review and
			 analysis of such plan, together with the Commission’s initial recommendations
			 for closures and consolidations of postal facilities, mail processing
			 facilities, or area and district offices (as the case may be).
							(B)Explanation of
			 changesThe Commission shall explain and justify in its report
			 any recommendations made by the Commission that are different from those
			 contained in the Postal Service plan to which such report pertains.
							(C)DeadlinesA report of the Commission under this
			 paragraph shall be transmitted and published, in accordance with subparagraph
			 (A), within—
								(i)if
			 the report pertains to the plan under subsection (a), 60 days after the date on
			 which the Commission receives such plan; or
								(ii)if
			 the report pertains to the plan under subsection (b) or (c), 90 days after the
			 date on which the Commission receives such plan.
								(2)Public
			 hearings
							(A)In
			 generalAfter receiving the plan of the Postal Service under
			 subsection (a), (b), or (c), the Commission on Postal Reorganization shall
			 conduct at least 5 public hearings on such plan. The hearings shall be
			 conducted in geographic areas chosen so as to reflect a broadly representative
			 range of needs and interests.
							(B)TestimonyAll
			 testimony before the Commission at a public hearing conducted under this
			 paragraph shall be given under oath.
							(C)DeadlinesAll
			 hearings under this paragraph shall be completed within 60 days after the date
			 as of which the Commission satisfies the requirements of paragraph (1) with
			 respect to such plan.
							(3)Final
			 reports
							(A)In
			 generalAfter satisfying the requirements of paragraph (2) with
			 respect to the plan of the Postal Service under subsection (a), (b), or (c) (as
			 the case may be), the Commission shall transmit to Congress and publish in the
			 Federal Register a report under this paragraph containing a summary of the
			 hearings conducted with respect to such plan, together with the Commission’s
			 final recommendations for closures and consolidations of postal facilities,
			 mail processing facilities, or area and district offices (as the case may
			 be).
							(B)ApprovalRecommendations
			 under subparagraph (A) shall not be considered to be final recommendations
			 unless they are made with—
								(i)except as provided
			 in clause (ii), the concurrence of at least 4 members of the Commission;
			 or
								(ii)to
			 the extent that the requirements of subsection (b)(1)(A) or (c)(1) are not met,
			 with the concurrence of all sitting members, but only if the shortfall
			 (relative to the requirements of subsection (b)(1)(A) or (c)(1), as the case
			 may be) does not exceed 25 percent.
								(C)ContentsA
			 report under this paragraph shall include—
								(i)the
			 information required by paragraph (2) of subsection (a), (b), or (c) (as the
			 case may be); and
								(ii)a
			 description of the operations that will be affected by the closure or
			 consolidation and the facilities or offices which will be performing or ceasing
			 to perform such operations as a result of such closure or consolidation.
								(D)DeadlinesA
			 report of the Commission under this paragraph shall be transmitted and
			 published, in accordance with subparagraph (A), within 60 days after the date
			 as of which the Commission satisfies the requirements of paragraph (2) with
			 respect to the plan involved.
							105.Implementation
			 of closures and consolidations
					(a)In
			 generalSubject to subsection (b), the Postal Service
			 shall—
						(1)close or
			 consolidate (as the case may be) the facilities and offices recommended by the
			 Commission in each of its final reports under section 104(d)(3); and
						(2)carry out those
			 closures and consolidations in accordance with the timetable recommended by the
			 Commission in such report, except that in no event shall any such closure or
			 consolidation be completed later than 2 years after the date on which such
			 report is submitted to Congress.
						(b)Congressional
			 disapproval
						(1)In
			 generalThe Postal Service may not carry out any closure or
			 consolidation recommended by the Commission in a final report if a joint
			 resolution disapproving the recommendations of the Commission is enacted, in
			 accordance with section 106, before the earlier of—
							(A)the end of the
			 30-day period beginning on the date on which the Commission transmits those
			 recommendations to Congress under section 104(d)(3); or
							(B)the adjournment of
			 the Congress sine die for the session during which such report is
			 transmitted.
							(2)Days of
			 sessionFor purposes of paragraph (1) and subsections (a) and (c)
			 of section 106, the days on which either House of Congress is not in session
			 because of an adjournment of more than 7 days to a day certain shall be
			 excluded in the computation of a period.
						106.Congressional
			 consideration of final CPR reports
					(a)Terms of the
			 resolutionFor purposes of this subtitle, the term joint
			 resolution, as used with respect to a report under section 104(d)(3),
			 means only a joint resolution—
						(1)which is
			 introduced within the 10-day period beginning on the date on which such report
			 is received by Congress;
						(2)the matter after
			 the resolving clause of which is as follows: That Congress disapproves
			 the recommendations of the Commission on Postal Reorganization, submitted by
			 such Commission on __, and pertaining to the closure or consolidation of
			 __., the first blank space being filled in with the appropriate date
			 and the second blank space being filled in with postal facilities,
			 mail processing facilities, or area and district
			 offices (as the case may be);
						(3)the title of which
			 is as follows: Joint resolution disapproving the recommendations of the
			 Commission on Postal Reorganization.; and
						(4)which does not
			 have a preamble.
						(b)ReferralA
			 resolution described in subsection (a) that is introduced in the House of
			 Representatives or the Senate shall be referred to the appropriate committees
			 of the House of Representatives or the Senate, respectively.
					(c)DischargeIf
			 the committee to which a resolution described in subsection (a) is referred has
			 not reported such resolution (or an identical resolution) by the end of the
			 20-day period beginning on the date on which the Commission transmits the
			 report (to which such resolution pertains) to Congress under section 104(d)(3),
			 such committee shall, at the end of such period, be discharged from further
			 consideration of such resolution, and such resolution shall be placed on the
			 appropriate calendar of the House involved.
					(d)Consideration
						(1)In
			 generalOn or after the third day after the date on which the
			 committee to which such a resolution is referred has reported, or has been
			 discharged (under subsection (c)) from further consideration of, such a
			 resolution, it is in order (even though a previous motion to the same effect
			 has been disagreed to) for any Member of the respective House to move to
			 proceed to the consideration of the resolution. A Member may make the motion
			 only on the day after the calendar day on which the Member announces to the
			 House concerned the Member’s intention to make the motion, except that, in the
			 case of the House of Representatives, the motion may be made without such prior
			 announcement if the motion is made by direction of the committee to which the
			 resolution was referred. All points of order against the resolution (and
			 against consideration of the resolution) are waived. The motion is highly
			 privileged in the House of Representatives and is privileged in the Senate and
			 is not debatable. The motion is not subject to amendment, or to a motion to
			 postpone, or to a motion to proceed to the consideration of other business. A
			 motion to reconsider the vote by which the motion is agreed to or disagreed to
			 shall not be in order. If a motion to proceed to the consideration of the
			 resolution is agreed to, the respective House shall immediately proceed to
			 consideration of the joint resolution without intervening motion, order, or
			 other business, and the resolution shall remain the unfinished business of the
			 respective House until disposed of.
						(2)DebateDebate
			 on the resolution, and on all debatable motions and appeals in connection
			 therewith, shall be limited to not more than 2 hours, which shall be divided
			 equally between those favoring and those opposing the resolution. An amendment
			 to the resolution is not in order. A motion further to limit debate is in order
			 and not debatable. A motion to postpone, or a motion to proceed to the
			 consideration of other business, or a motion to recommit the resolution is not
			 in order. A motion to reconsider the vote by which the resolution is agreed to
			 or disagreed to is not in order.
						(3)Vote on final
			 passageImmediately following the conclusion of the debate on a
			 resolution described in subsection (a) and a single quorum call at the
			 conclusion of the debate if requested in accordance with the rules of the
			 appropriate House, the vote on final passage of the resolution shall
			 occur.
						(4)AppealsAppeals
			 from the decisions of the Chair relating to the application of the rules of the
			 Senate or the House of Representatives, as the case may be, to the procedure
			 relating to a resolution described in subsection (a) shall be decided without
			 debate.
						(e)Consideration by
			 other House
						(1)In
			 generalIf, before the passage by one House of a resolution of
			 that House described in subsection (a), that House receives from the other
			 House a resolution (described in subsection (a)) relating to the same report,
			 then the following procedures shall apply:
							(A)The resolution of
			 the other House shall not be referred to a committee and may not be considered
			 in the House receiving it except in the case of final passage as provided in
			 subparagraph (B)(ii).
							(B)With respect to
			 the resolution described in subsection (a) (relating to the report in question)
			 of the House receiving the resolution—
								(i)the
			 procedure in that House shall be the same as if no resolution (relating to the
			 same report) had been received from the other House; but
								(ii)the
			 vote on final passage shall be on the resolution of the other House.
								(2)Disposition of a
			 resolutionUpon disposition of the resolution received from the
			 other House, it shall no longer be in order to consider the resolution that
			 originated in the receiving House.
						(f)Rules of the
			 Senate and HouseThis section is enacted by Congress—
						(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a resolution described in subsection (a), and it supersedes other
			 rules only to the extent that it is inconsistent with such rules; and
						(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
						107.Nonappealability
			 of decisions
					(a)To
			 PRCThe closing or
			 consolidation of any facility or office under this subtitle may not be appealed
			 to the Postal Regulatory Commission under section 404(d) of title 39, United
			 States Code, or any other provision of such title, or the subject of an
			 advisory opinion issued by the Postal Regulatory Commission under section 3661
			 of such title.
					(b)Judicial
			 reviewNo process, report, recommendation, or other action of the
			 Commission on Postal Reorganization shall be subject to judicial review.
					108.Rules of
			 construction
					(a)Continued
			 availability of authority To close or consolidate postal facilities
						(1)In
			 generalNothing in this subtitle shall be considered to prevent
			 the Postal Service from closing or consolidating any postal facilities, in
			 accordance with otherwise applicable provisions of law, either before or after
			 the implementation of any closures or consolidations under this
			 subtitle.
						(2)Coordination
			 ruleNo appeal or determination under section 404(d) of title 39,
			 United States Code, or any other provision of law shall delay, prevent, or
			 otherwise affect any closure or consolidation under this subtitle.
						(b)Inapplicability
			 of certain provisions
						(1)In
			 generalThe provisions of law identified in paragraph (2)—
							(A)shall not apply to
			 any closure or consolidation carried out under this subtitle; and
							(B)shall not be taken
			 into account for purposes of carrying out section 103 or 104.
							(2)Provisions
			 identifiedThe provisions of law under this paragraph are—
							(A)section 101(b) of
			 title 39, United States Code; and
							(B)section 404(d) of
			 title 39, United States Code.
							BOther
			 provisions
				111.Frequency of
			 mail deliverySection 101 of
			 title 39, United States Code, is amended by adding at the end the
			 following:
					
						(h)Nothing in this title or any other
				provision of law shall be considered to prevent the Postal Service from taking
				whatever actions may be necessary to provide for 5-day delivery of mail and a
				commensurate adjustment in rural delivery of mail, subject to the requirements
				of section
				3661.
						.
				112.Efficient and
			 flexible universal postal service
					(a)Postal
			 policy
						(1)In
			 generalSection 101(b) of title 39, United States Code, is
			 amended to read as follows:
							
								(b)The Postal Service shall provide effective
				and regular postal services to rural areas, communities, and small towns where
				post offices are not
				self-sustaining.
								.
						(2)Conforming
			 amendments(A)Clause (iii) of section
			 404(d)(2)(A) of title 39, United States Code, is amended to read as
			 follows:
								
									(iii)whether such closing or consolidation is
				consistent with the policy of the Government, as stated in section 101(b), that
				the Postal Service shall provide effective and regular postal services to rural
				areas, communities, and small towns where post offices are not
				self-sustaining;
									.
				
							(B)Section 2401(b)(1) of title 39, United
			 States Code, is amended (in the matter before subparagraph (A)), by striking
			 a maximum degree of.
							(b)General
			 dutyParagraph (3) of section 403(b) of title 39, United States
			 Code, is amended to read as follows:
						
							(3)to ensure that postal patrons throughout
				the Nation will, consistent with reasonable economies of postal operations,
				have ready access to essential postal
				services.
							.
					(c)PRC review of
			 determinations To close or consolidate a post office
						(1)Deadline for
			 reviewSection 404(d)(5) of title 39, United States Code, is
			 amended by striking 120 days and inserting 60
			 days.
						(2)Exclusion from
			 reviewSection 404(d) of title 39, United States Code, is amended
			 by adding at the end the following:
							
								(7)(A)The appeals process set
				forth in paragraph (5) shall not apply to a determination of the Postal Service
				to close a post office if there is located, within 2 miles of such post office,
				a qualified contract postal unit.
									(B)For purposes of this
				paragraph—
										(i)the term contract postal
				unit means a store or other place of business which—
											(I)is not owned or operated by the
				Postal Service; and
											(II)in addition to its usual
				operations, provides postal services to the general public under contract with
				the Postal Service; and
											(ii)the term qualified contract
				postal unit, as used in connection with a post office, means a contract
				postal unit which—
											(I)begins to provide postal services
				to the general public during the period—
												(aa)beginning 1 year before the date on
				which the closure or consolidation of such post office is scheduled to take
				effect; and
												(bb)ending on the 15th day after the date on
				which the closure or consolidation of such post office is scheduled to take
				effect; and
												(II)has not, pursuant to subparagraph
				(A), served as the basis for exempting any other post office from the appeals
				process set forth in paragraph (5).
											(C)(i)If the contract postal
				unit (which is providing postal services that had been previously provided by
				the post office that was closed) does not continue to provide postal services,
				as required by subparagraph (B)(i)(II), for at least the 2-year period
				beginning on the date on which such post office was closed, the contract postal
				unit shall be subject to a closure determination by the Postal Service to
				decide whether a post office must be reopened within the area (delimited by the
				2-mile radius referred to in subparagraph (A)).
										(ii)A decision under clause (i) not to reopen a
				post office may be appealed to the Postal Regulatory Commission under
				procedures which the Commission shall by regulation prescribe. Such procedures
				shall be based on paragraph (5), except that, for purposes of this clause,
				paragraph (5)(C) shall be applied by substituting in violation of
				section 101(b), leaving postal patrons without effective and regular access to
				postal services for unsupported by substantial evidence on the
				record.
										.
						(3)ApplicabilityThe
			 amendments made by this subsection shall not apply with respect to any appeal,
			 notice of which is received by the Postal Regulatory Commission before the date
			 of the enactment of this Act (determined applying the rules set forth in
			 section 404(d)(6) of title 39, United States Code).
						(d)Expedited
			 procedures
						(1)In
			 generalSection 3661 of title 39, United States Code, is amended
			 by adding at the end the following:
							
								(d)(1)The Commission shall
				issue its opinion within 90 days after the receipt of any proposal (as referred
				to in subsection (b)) concerning—
										(A)the closing or consolidation of post
				offices to a degree that will generally affect service on a nationwide or
				substantially nationwide basis; or
										(B)an identical or substantially
				identical proposal on which the Commission issued an opinion within the
				preceding 5 years.
										(2)If necessary in order to comply with
				the 90-day requirement under paragraph (1), the Commission may apply expedited
				procedures which the Commission shall by regulation
				prescribe.
									.
						(2)RegulationsThe
			 Postal Regulatory Commission shall prescribe any regulations necessary to carry
			 out the amendment made by paragraph (1) within 90 days after the date of the
			 enactment of this Act.
						(3)ApplicabilityThe
			 amendment made by this subsection shall apply with respect to any proposal
			 received by the Postal Regulatory Commission on or after the earlier of—
							(A)the 90th day after
			 the date of the enactment of this Act; or
							(B)the effective date
			 of the regulations under paragraph (2).
							113.More
			 cost-efficient Postal Service contracting
					(a)In
			 generalSection 410 of title
			 39, United States Code, is amended—
						(1)in subsection (b),
			 by striking paragraph (4) and inserting the following:
							
								(4)sections 3114–3116, 3118, 3131, and
				3133;
								; and
				
						(2)by striking
			 subsection (d).
						(b)ApplicabilityThe
			 amendments made by subsection (a) shall be effective with respect to contracts
			 and agreements first entered into on or after the date of the enactment of this
			 Act.
					114.Enhanced
			 reporting on Postal Service efficiencySection 3652(a) of title 39, United States
			 Code, is amended—
					(1)in paragraph (1),
			 by striking and after the semicolon;
					(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding after
			 paragraph (2) the following:
						
							(3)which shall provide the overall change in
				Postal Service productivity and the resulting effect of such change on overall
				Postal Service costs during such year, using such methodologies as the
				Commission shall by regulation
				prescribe.
							.
				
					IIPostal Service
			 Financial Responsibility and Management Assistance Authority
			AEstablishment and
			 Organization
				201.Purposes
					(a)PurposesThe
			 purposes of this title are as follows:
						(1)To eliminate
			 budget deficits and cash shortages of the Postal Service through visionary
			 financial planning, sound budgeting, accurate revenue forecasts, and careful
			 spending.
						(2)To ensure the
			 universal service mandate detailed in section 101 of title 39, United States
			 Code, is maintained during a period of fiscal emergency.
						(3)To conduct
			 necessary investigations and studies to determine the fiscal status and
			 operational efficiency of the Postal Service.
						(4)To assist the
			 Postal Service in—
							(A)restructuring its
			 organization and workforce to bring expenses in line with diminishing revenue
			 and generate sufficient profits for capital investment and repayment of
			 debt;
							(B)meeting all fiscal
			 obligations to the Treasury of the United States; and
							(C)ensuring the
			 appropriate and efficient delivery of postal services.
							(5)To provide the
			 Postal Service with a temporary increase in its borrowing authority to enable
			 the Postal Service to complete necessary restructuring.
						(6)To ensure the
			 long-term financial, fiscal, and economic vitality and operational efficiency
			 of the Postal Service.
						(b)Reservation of
			 powersNothing in this title may be construed—
						(1)to relieve any
			 obligations existing as of the date of the enactment of this Act of the Postal
			 Service to the Treasury of the United States; or
						(2)to limit the
			 authority of Congress to exercise ultimate legislative authority over the
			 Postal Service.
						202.Establishment
			 of the Authority
					(a)EstablishmentThere shall be established, upon the
			 commencement of any control period, an entity to be known as the Postal
			 Service Financial Responsibility and Management Assistance Authority
			 (hereinafter in this title referred to as the Authority).
					(b)Control
			 period
						(1)Commencement of
			 a control periodFor purposes of this title, a control period
			 commences whenever the Postal Service has been in default to the Treasury of
			 the United States, with respect to any loans, bonds, notes, or other form of
			 borrowing, for a period of at least 30 days.
						(2)Treatment of
			 authorities and responsibilities of the Board of Governors, etc. during a
			 control periodDuring a control period—
							(A)all authorities
			 and responsibilities of the Board of Governors, and the individual Governors,
			 of the Postal Service under title 39, United States Code, and any other
			 provision of law shall be assumed by the Authority; and
							(B)the Board of
			 Governors, and the individual Governors, may act in an advisory capacity
			 only.
							(3)Treatment of
			 certain Postal Service executives during a control period
							(A)DefinitionFor
			 the purposes of this section, the term Level-Two Postal Service
			 Executive includes the Postmaster General, the Deputy Postmaster
			 General, and all other officers or employees of the Postal Service in level two
			 of the Postal Career Executive Service (or the equivalent).
							(B)TreatmentNotwithstanding
			 any other provision of law or employment contract, during a control
			 period—
								(i)all Level-Two Postal Service Executives
			 shall serve at the pleasure of the Authority;
								(ii)the duties and responsibilities of all
			 Level-Two Postal Service Executives, as well as the terms and conditions of
			 their employment (including their compensation), shall be subject to
			 determination or redetermination by the Authority;
								(iii)total
			 compensation of a Level-Two Postal Service Executive may not, for any year in
			 such control period, exceed the annual rate of basic pay payable for level I of
			 the Executive Schedule under section 5312 of title 5, United States Code, for
			 such year; for purposes of this clause, the term total
			 compensation means basic pay, bonuses, awards, and all other monetary
			 compensation;
								(iv)the
			 percentage by which the rate of basic pay of a Level-Two Postal Service
			 Executive is increased during any year in such control period may not exceed
			 the percentage change in the Consumer Price Index for All Urban Consumers,
			 un­ad­just­ed for seasonal variation, for the most recent 12-month period
			 available, except that, in the case of a Level-Two Postal Service Executive who
			 has had a significant change in job responsibilities, a greater change shall be
			 allowable if approved by the Authority;
								(v)apart from basic
			 pay, a Level-Two Postal Service Executive may not be afforded any bonus, award,
			 or other monetary compensation for any fiscal year in the control period if
			 expenditures of the Postal Service for such fiscal year exceeded revenues of
			 the Postal Service for such fiscal year (determined in accordance with
			 generally accepted accounting principles); and
								(vi)no
			 deferred compensation may be paid, accumulated, or recognized in the case of
			 any Level-Two Postal Service Executive, with respect to any year in a control
			 period, which is not generally paid, accumulated, or recognized in the case of
			 employees of the United States (outside of the Postal Service) in level I of
			 the Executive Schedule under section 5312 of title 5, United States Code, with
			 respect to such year.
								(C)Bonus
			 authoritySection 3686 of
			 title 39, United States Code, shall, during the period beginning on the
			 commencement date of the control period and ending on the termination date of
			 the control period—
								(i)be
			 suspended with respect to all Level-Two Postal Service Executives; but
								(ii)remain in effect
			 for all other officers and employees of the Postal Service otherwise covered by
			 this section.
								(4)Termination of a
			 control periodSubject to subtitle D, a control period terminates
			 upon certification by the Authority, with the concurrence of the Secretary of
			 the Treasury and the Director of the Office of Personnel Management,
			 that—
							(A)for 2 consecutive
			 fiscal years (occurring after the date of the enactment of this Act),
			 expenditures of the Postal Service did not exceed revenues of the Postal
			 Service (as determined in accordance with generally accepted accounting
			 principles);
							(B)the Authority has
			 approved a Postal Service financial plan and budget that shows expenditures of
			 the Postal Service not exceeding revenues of the Postal Service (as so
			 determined) for the fiscal year to which such budget pertains and each of the
			 next 3 fiscal years; and
							(C)the Postal Service
			 financial plan and budget (as referred to in subparagraph (B)) includes plans
			 to properly fund Postal Service pensions and retiree health benefits in
			 accordance with law.
							203.Membership and
			 qualification requirements
					(a)Membership
						(1)In
			 generalThe Authority shall consist of 5 members appointed by the
			 President who meet the qualifications described in subsection (b), except that
			 the Authority may take any action under this title at any time after the
			 President has appointed 4 of its members.
						(2)RecommendationsOf the 5 members so appointed—
							(A)1 shall be
			 appointed from among individuals recommended by the Speaker of the House of
			 Representatives;
							(B)1 shall be
			 appointed from among individuals recommended by the majority leader of the
			 Senate;
							(C)1 shall be
			 appointed from among individuals recommended by the minority leader of the
			 House of Representatives;
							(D)1 shall be
			 appointed from among individuals recommended by the minority leader of the
			 Senate; and
							(E)1 shall be
			 appointed from among individuals recommended by the Comptroller General.
							(3)Political
			 affiliationNo more than 3 members of the Authority may be of the
			 same political party.
						(4)ChairThe
			 President shall designate 1 of the members of the Authority as the Chair of the
			 Authority.
						(5)Sense of
			 Congress regarding deadline for appointmentIt is the sense of
			 Congress that the President should appoint the members of the Authority as soon
			 as practicable after the date on which a control period commences, but no later
			 than 30 days after such date.
						(6)Term of
			 service
							(A)In
			 generalExcept as provided in subparagraph (B), each member of
			 the Authority shall be appointed for a term of 3 years.
							(B)Appointment for
			 term following initial termAs designated by the President at the
			 time of appointment for the term immediately following the initial term, of the
			 members appointed for the term immediately following the initial term—
								(i)1
			 member shall be appointed for a term of 1 year;
								(ii)2
			 members shall be appointed for a term of 2 years; and
								(iii)2
			 members shall be appointed for a term of 3 years.
								(C)RemovalThe
			 President may remove any member of the Authority only for cause.
							(D)No compensation
			 for serviceMembers of the Authority shall serve without pay, but
			 may receive reimbursement for any reasonable and necessary expenses incurred by
			 reason of service on the Authority.
							(b)Qualification
			 requirements
						(1)In
			 generalAn individual meets
			 the qualifications for membership on the Authority if the individual—
							(A)has significant
			 knowledge and expertise in finance, management, and the organization or
			 operation of businesses having more than 500 employees; and
							(B)represents the
			 public interest generally, is not a representative of specific interests using
			 or belonging to the Postal Service, and does not have any business or financial
			 interest in any enterprise in the private sector of the economy engaged in the
			 delivery of mail matter.
							(2)Specific
			 conditionsAn individual
			 shall not be considered to satisfy paragraph (1)(B) if, at any time during the
			 5-year period ending on the date of appointment, such individual—
							(A)has been an
			 officer, employee, or private contractor with the Postal Service or the Postal
			 Regulatory Commission; or
							(B)has served as an
			 employee or contractor of a labor organization representing employees of the
			 Postal Service or the Postal Regulatory Commission.
							204.Organization
					(a)Adoption of
			 by-Laws for conducting businessAs soon as practicable after the
			 appointment of its members, the Authority shall adopt by-laws, rules, and
			 procedures governing its activities under this title, including procedures for
			 hiring experts and consultants. Upon adoption, such by-laws, rules, and
			 procedures shall be submitted by the Authority to the Postmaster General, the
			 President, and Congress.
					(b)Certain
			 activities requiring approval of majority of membersUnder its
			 by-laws, the Authority may conduct its operations under such procedures as it
			 considers appropriate, except that an affirmative vote of a majority of the
			 members of the Authority shall be required in order for the Authority
			 to—
						(1)approve or
			 disapprove a financial plan and budget as described by subtitle C;
						(2)implement
			 recommendations on financial stability and management responsibility under
			 section 225;
						(3)take any action
			 under authority of section 202(b)(3)(B)(i);
						(4)require the
			 immediate renegotiation of an existing collective bargaining agreement in
			 accordance with section 211(g)(1); or
						(5)reject, modify, or
			 terminate 1 or more terms of an existing collective bargaining agreement in
			 accordance with section 211(g)(2).
						205.Executive
			 Director and staff
					(a)Executive
			 DirectorThe Authority shall have an Executive Director who shall
			 be appointed by the Chair with the consent of the Authority. The Executive
			 Director shall be paid at a rate determined by the Authority, except that such
			 rate may not exceed the rate of basic pay payable for level IV of the Executive
			 Schedule under section 5315 of title 5, United States Code.
					(b)StaffWith
			 the approval of the Authority, the Executive Director may appoint and fix the
			 pay of such additional personnel as the Executive Director considers
			 appropriate, except that no individual appointed by the Executive Director may
			 be paid at a rate greater than the rate of pay for the Executive Director.
			 Personnel appointed under this subsection shall serve at the pleasure of the
			 Executive Director.
					(c)Inapplicability
			 of certain civil service lawsThe Executive Director and staff of
			 the Authority may be appointed without regard to the provisions of title 5,
			 United States Code, governing appointments in the competitive service, and paid
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of such title relating to classification and General Schedule pay rates.
					(d)Staff of Federal
			 agenciesUpon request of the Chair, the head of any Federal
			 department or agency may detail, on a reimbursable or nonreimbursable basis,
			 any of the personnel of such department or agency to the Authority to assist it
			 in carrying out its duties under this title.
					206.Funding
					(a)In
			 generalThere are authorized
			 to be appropriated, out of the Postal Service Fund, such sums as may be
			 necessary for the Authority. In requesting an appropriation under this section
			 for a fiscal year, the Authority shall prepare and submit to the Congress under
			 section 2009 of title 39, United States Code, a budget of the Authority’s
			 expenses, including expenses for facilities, supplies, compensation, and
			 employee benefits not to exceed $10,000,000. In years in which a control period
			 commences, the Authority shall submit a budget within 30 days of the
			 appointment of the members of the Authority.
					(b)Amendment to
			 section 2009Section 2009 of title 39, United States Code, is
			 amended in the next to last sentence—
						(1)by striking
			 , and (3) and inserting , (3); and
						(2)by striking the
			 period and inserting , and (4) the Postal Service Financial
			 Responsibility and Management Assistance Authority requests to be appropriated,
			 out of the Postal Service Fund, under section 206 of the
			 Postal Reform Act of
			 2011..
						BPowers of the
			 Authority
				211.Powers
					(a)Powers of
			 members and agentsAny member
			 or agent of the Authority may, if authorized by the Authority, take any action
			 which the Authority is authorized by this section to take.
					(b)Obtaining
			 official data from the Postal ServiceNotwithstanding any other provision of law,
			 the Authority may secure copies of such records, documents, information, or
			 data from any entity of the Postal Service necessary to enable the Authority to
			 carry out its responsibilities under this title. At the request of the
			 Authority, the Authority shall be granted direct access to such information
			 systems, records, documents, information, or data as will enable the Authority
			 to carry out its responsibilities under this title. The head of the relevant
			 entity of the Postal Service shall provide the Authority with such information
			 and assistance (including granting the Authority direct access to automated or
			 other information systems) as the Authority requires under this
			 subsection.
					(c)Gifts, bequests,
			 and devisesThe Authority may accept, use, and dispose of gifts,
			 bequests, or devises of services or property, both real and personal, for the
			 purpose of aiding or facilitating the work of the Authority. Gifts, bequests,
			 or devises of money and proceeds from sales of other property received as
			 gifts, bequests, or devises shall be deposited in such account as the Authority
			 may establish and shall be available for disbursement upon order of the
			 Chair.
					(d)Administrative
			 support servicesUpon the request of the Authority, the
			 Administrator of General Services may provide to the Authority, on a
			 reimbursable basis, the administrative support services necessary for the
			 Authority to carry out its responsibilities under this title.
					(e)Authority To
			 enter into contractsThe Executive Director may enter into such
			 contracts as the Executive Director considers appropriate (subject to the
			 approval of the Chair) to carry out the Authority’s responsibilities under this
			 title.
					(f)Civil actions To
			 enforce powersThe Authority may seek judicial enforcement of its
			 authority to carry out its responsibilities under this title.
					(g)Collective
			 bargainingNotwithstanding any other provision of law—
						(1)the Authority may
			 require the renegotiation of an existing collective bargaining agreement to
			 achieve specific economic savings and workforce flexibility goals; and
						(2)after meeting and conferring with the
			 appropriate bargaining representative, the Authority may reject, modify, or
			 terminate 1 or more terms or conditions of an existing collective bargaining
			 agreement if—
							(A)a prompt and
			 satisfactory agreement under paragraph (1) is unlikely; and
							(B)in the judgment of
			 the Authority, the rejection, modification, or termination—
								(i)is
			 reasonable and necessary for the Postal Service to be a financially viable
			 provider of universal postal service to the Nation; and
								(ii)is
			 designed to achieve the specific economic savings or workforce flexibility
			 goals (as the case may be) referred to in paragraph (1).
								(h)Penalties
						(1)Administrative
			 disciplineAny officer or employee of the Postal Service who
			 takes or fails to take any action which is noncompliant with any directive or
			 other order of the Authority under section 225(c) shall be subject to
			 appropriate administrative discipline, including suspension from duty without
			 pay or removal from office, by order of either the Postmaster General or the
			 Authority.
						(2)Reporting
			 requirementWhenever an officer or employee of the Postal Service
			 takes or fails to take any action which is noncompliant with any directive or
			 other order of the Authority under section 225(c), the Postmaster General shall
			 immediately report to the Authority all pertinent facts, together with a
			 statement of any actions taken by the Postmaster General or proposed by the
			 Postmaster General to be taken under paragraph (1).
						212.Exemption from
			 liability for claimsThe
			 Authority and its members may not be liable for any obligation of or claim
			 against the Postal Service resulting from actions taken to carry out this
			 title.
				213.Treatment of
			 actions arising under this title
					(a)Jurisdiction
			 established in United States Court of Appeals for the District of
			 ColumbiaA person (including the Postal Service) adversely
			 affected or aggrieved by an order or decision of the Authority may, within 30
			 days after such order or decision becomes final, institute proceedings for
			 review thereof by filing a petition in the United States Court of Appeals for
			 the District of Columbia. The court shall review the order or decision in
			 accordance with section 706 of title 5, United States Code, and chapter 158 and
			 section 2112 of title 28, United States Code, on the basis of the record before
			 the Authority.
					(b)Prompt appeal to
			 the Supreme CourtNotwithstanding any other provision of law,
			 review by the Supreme Court of the United States of a decision of the Court of
			 Appeals which is issued pursuant to subsection (a) may be had only if the
			 petition for such review is filed within 10 days after the entry of such
			 decision.
					(c)Timing of
			 reliefNo order of any court granting declaratory or injunctive
			 relief against the Authority, including relief permitting or requiring the
			 obligation, borrowing, or expenditure of funds, shall take effect during the
			 pendency of the action before such court, during the time appeal may be taken,
			 or (if appeal is taken) during the period before the court has entered its
			 final order disposing of such action.
					(d)Expedited
			 considerationIt shall be the duty of the United States Court of
			 Appeals for the District of Columbia and the Supreme Court of the United States
			 to advance on the docket and to expedite to the greatest possible extent the
			 disposition of any matter brought under subsection (a).
					CEstablishment and
			 Enforcement of Financial Plan and Budget for the Postal Service
				221.Development of
			 financial plan and budget for the Postal Service
					(a)Development of
			 financial plan and budgetFor each fiscal year for which the
			 Postal Service is in a control period, the Postmaster General shall develop and
			 submit to the Authority a financial plan and budget for the Postal Service in
			 accordance with this section.
					(b)Contents of
			 financial plan and budgetA financial plan and budget for the
			 Postal Service for a fiscal year shall specify the budget for the Postal
			 Service as required by section 2009 of title 39, United States Code, for the
			 applicable fiscal year and the next 3 fiscal years, in accordance with the
			 following requirements:
						(1)The financial plan
			 and budget shall meet the standards described in subsection (c) to promote the
			 financial stability of the Postal Service.
						(2)The financial plan
			 and budget shall—
							(A)include the Postal Service’s annual budget
			 program (under section 2009 of title 39, United States Code) and the Postal
			 Service’s plan commonly referred to as its Integrated Financial
			 Plan;
							(B)describe lump-sum
			 expenditures by all categories traditionally used by the Postal Service;
							(C)describe capital
			 expenditures (together with a schedule of projected capital commitments and
			 cash outlays of the Postal Service and proposed sources of funding);
							(D)contain estimates
			 of overall debt (both outstanding and anticipated to be issued); and
							(E)contain cash flow
			 and liquidity forecasts for the Postal Service at such intervals as the
			 Authority may require.
							(3)The financial plan
			 and budget shall include a statement describing methods of estimations and
			 significant assumptions.
						(4)The financial plan
			 and budget shall include any other provisions and shall meet such other
			 criteria as the Authority considers appropriate to meet the purposes of this
			 title, including provisions for—
							(A)changes in
			 personnel policies and levels for each component of the Postal Service;
			 and
							(B)management
			 initiatives to promote productivity, improvement in the delivery of services,
			 or cost savings.
							(c)Standards To
			 promote financial stability
						(1)In
			 generalThe standards to promote the financial stability of the
			 Postal Service applicable to the financial plan and budget for a fiscal year
			 are as follows:
							(A)In each fiscal
			 year (following the first full fiscal year) in a control period, budgeted
			 expenditures of the Postal Service for the fiscal year involved may not exceed
			 budgeted revenues of the Postal Service for the fiscal year involved.
							(B)In each fiscal
			 year in a control period, the Postal Service shall make continuous, substantial
			 progress towards long-term fiscal solvency and shall have either a lower
			 deficit or greater surplus than in the previous fiscal year.
							(C)The financial plan
			 and budget shall assure the continuing long-term financial stability of the
			 Postal Service, as indicated by factors such as the efficient management of the
			 Postal Service’s workforce and the effective provision of services by the
			 Postal Service.
							(2)Application of
			 sound budgetary practicesIn meeting the standard described in
			 paragraph (1) with respect to a financial plan and budget for a fiscal year,
			 the Postal Service shall apply sound budgetary practices, including reducing
			 costs and other expenditures, improving productivity, increasing revenues, or a
			 combination of such practices.
						(3)Assumptions
			 based on current lawIn meeting the standards described in
			 paragraph (1) with respect to a financial plan and budget for a fiscal year,
			 the Postal Service shall base estimates of revenues and expenditures on Federal
			 law as in effect at the time of the preparation of such financial plan and
			 budget.
						222.Process for
			 submission and approval of financial plan and budget
					(a)In
			 generalFor each fiscal year for which the Postal Service is in a
			 control period, the Postmaster General shall submit to the Authority—
						(1)by February 1
			 before the start of such fiscal year, a preliminary financial plan and budget
			 under section 221 for such fiscal year; and
						(2)by August 31
			 before the start of such fiscal year, a final financial plan and budget under
			 section 221 for such fiscal year.
						(b)Review by
			 AuthorityUpon receipt of a financial plan and budget under
			 subsection (a) (whether preliminary or final), the Authority shall promptly
			 review such financial plan and budget. In conducting the review, the Authority
			 may request any additional information it considers necessary and appropriate
			 to carry out its duties under this subtitle.
					(c)Approval of
			 Postmaster General’s financial plan and budget
						(1)Certification to
			 Postmaster General
							(A)In
			 generalIf the Authority determines that the final financial plan
			 and budget for the fiscal year submitted by the Postmaster General under
			 subsection (a) meets the requirements of section 221—
								(i)the
			 Authority shall approve the financial plan and budget and shall provide the
			 Postmaster General, the President, and Congress with a notice certifying its
			 approval; and
								(ii)the
			 Postmaster General shall promptly submit the annual budget program to the
			 Office of Management and Budget pursuant to section 2009 of title 39, United
			 States Code.
								(B)Deemed approval
			 after 30 days
								(i)In
			 generalIf the Authority has not provided the Postmaster General,
			 the President, and Congress with a notice certifying approval under
			 subparagraph (A)(i) or a statement of disapproval under subsection (d) before
			 the expiration of the 30-day period which begins on the date the Authority
			 receives the financial plan and budget from the Postmaster General under
			 subsection (a), the Authority shall be deemed to have approved the financial
			 plan and budget and to have provided the Postmaster General, the President, and
			 Congress with the notice certifying approval under subparagraph (A)(i).
								(ii)Explanation of
			 failure to respondIf clause (i) applies with respect to a
			 financial plan and budget, the Authority shall provide the Postmaster General,
			 the President and Congress with an explanation for its failure to provide the
			 notice certifying approval or the statement of disapproval during the 30-day
			 period described in such clause.
								(d)Disapproval of
			 Postmaster General’s budgetIf the Authority determines that the
			 final financial plan and budget for the fiscal year submitted by the Postmaster
			 General under subsection (a) does not meet the requirements applicable under
			 section 221, the Authority shall disapprove the financial plan and budget, and
			 shall provide the Postmaster General, the President, and Congress with a
			 statement containing—
						(1)the reasons for
			 such disapproval;
						(2)the amount of any
			 shortfall in the budget or financial plan; and
						(3)any
			 recommendations for revisions to the budget the Authority considers appropriate
			 to ensure that the budget is consistent with the financial plan and
			 budget.
						(e)Authority review
			 of Postmaster General’s revised final financial plan and budget
						(1)Submission of
			 Postmaster General’s revised final financial plan and budgetNot
			 later than 15 days after receiving the statement from the Authority under
			 subsection (d), the Postmaster General shall promptly adopt a revised final
			 financial plan and budget for the fiscal year which addresses the reasons for
			 the Authority’s disapproval cited in the statement, and shall submit such
			 financial plan and budget to the Authority.
						(2)Approval of
			 Postmaster General’s revised final financial plan and budgetIf,
			 after reviewing the revised final financial plan and budget for a fiscal year
			 submitted by the Postmaster General under paragraph (1) in accordance with the
			 procedures described in this section, the Authority determines that the revised
			 final financial plan and budget meets the requirements applicable under section
			 221—
							(A)the Authority
			 shall approve the financial plan and budget and shall provide the Postmaster
			 General, the President, and Congress with a notice certifying its approval;
			 and
							(B)the Postmaster
			 General shall promptly submit the annual budget program to the Office of
			 Management and Budget pursuant to section 2009 of title 39, United States
			 Code.
							(3)Disapproval of
			 Postmaster General’s revised final financial plan and budget
							(A)In
			 generalIf, after reviewing the revised final financial plan and
			 budget for a fiscal year submitted by the Postmaster General under paragraph
			 (1) in accordance with the procedures described in this subsection, the
			 Authority determines that the revised final financial plan and budget does not
			 meet the applicable requirements under section 221, the Authority shall—
								(i)disapprove the
			 financial plan and budget;
								(ii)provide the
			 Postmaster General, the President, and Congress with a statement containing the
			 reasons for such disapproval and describing the amount of any shortfall in the
			 financial plan and budget; and
								(iii)approve and
			 recommend a financial plan and budget for the Postal Service which meets the
			 applicable requirements under section 221, and submit such financial plan and
			 budget to the Postmaster General, the President, and Congress.
								(B)Submission to
			 OMBUpon receipt of the recommended financial plan and budget
			 subparagraph (A)(iii), the Postmaster General shall promptly submit the
			 recommended annual budget program to the Office of Management and Budget
			 pursuant to section 2009 of title 39, United States Code.
							(4)Deemed approval
			 after 15 days
							(A)In
			 generalIf the Authority has not provided the Postmaster General,
			 the President, and Congress with a notice certifying approval under paragraph
			 (2)(A) or a statement of disapproval under paragraph (3) before the expiration
			 of the 15-day period which begins on the date the Authority receives the
			 revised final financial plan and budget submitted by the Postmaster General
			 under paragraph (1), the Authority shall be deemed to have approved the revised
			 final financial plan and budget and to have provided the Postmaster General,
			 the President, and Congress with the notice certifying approval described in
			 paragraph (2)(A).
							(B)Explanation of
			 failure to respondIf subparagraph (A) applies with respect to a
			 financial plan and budget, the Authority shall provide the Postmaster General,
			 the President and Congress with an explanation for its failure to provide the
			 notice certifying approval or the statement of disapproval during the 15-day
			 period described in such subparagraph.
							(f)Deadline for
			 transmission of financial plan and budget by
			 AuthorityNotwithstanding any other provision of this section,
			 not later than June 15 before each fiscal year which is a control period, the
			 Authority shall—
						(1)provide Congress
			 with a notice certifying its approval of the Postmaster General’s initial
			 financial plan and budget for the fiscal year under subsection (c)(1);
						(2)provide Congress
			 with a notice certifying its approval of the Postmaster General’s revised final
			 financial plan and budget for the fiscal year under subsection (e)(2);
			 or
						(3)submit to Congress
			 an approved and recommended financial plan and budget of the Authority for the
			 Postal Service for the fiscal year under subsection (e)(3)(A)(iii).
						(g)Revisions to
			 financial plan and budget
						(1)Permitting
			 Postmaster General to submit revisionsThe Postmaster General may
			 submit proposed revisions to the financial plan and budget for a control period
			 to the Authority at any time during the year.
						(2)Process for
			 review, approval, disapproval, and Postmaster General
			 actionExcept as provided in paragraph (3), the procedures
			 described in subsections (b), (c), (d), and (e) shall apply with respect to a
			 proposed revision to a financial plan and budget in the same manner as such
			 procedures apply with respect to the original financial plan and budget.
						(3)Exception for
			 revisions not affecting spendingTo the extent that a proposed
			 revision to a financial plan and budget adopted by the Postmaster General
			 pursuant to this subsection does not increase the amount of spending with
			 respect to any account of the Postal Service, the revision shall become
			 effective upon the Authority’s approval of such revision.
						223.Responsibilities
			 of the Authority
					(a)In
			 generalThe Authority shall direct the exercise of the powers of
			 the Postal Service, including—
						(1)determining its
			 vision and overall strategies;
						(2)determining its
			 organizational structure, particularly for senior management at the level of
			 vice president and higher;
						(3)hiring,
			 monitoring, compensating, and, when necessary, replacing senior management at
			 the level of vice president and higher, as well as ensuring adequate succession
			 planning for these positions;
						(4)approving major
			 policies, particularly those that have an important effect on the Postal
			 Service’s financial position and the provision of universal postal
			 service;
						(5)approving
			 corporate budgets, financial and capital plans, operational and service
			 performance standards and targets, human resources strategies, collective
			 bargaining strategies, negotiation parameters, and collective bargaining
			 agreements, and the compensation structure for nonbargaining employees;
						(6)approving
			 substantial capital projects and any substantial disposition of capital assets,
			 such as surplus property;
						(7)approving changes
			 in rates and classifications, new products and services, policy regarding other
			 substantial matters before the Postal Regulatory Commission, and any appeals of
			 its decisions or orders to the Federal courts;
						(8)approving the
			 Postal Service Annual Report, Annual Comprehensive Statement, and strategic
			 plans, performance plans, and performance program reports under chapter 28 of
			 title 39, United States Code;
						(9)formulating and
			 communicating organizational policy and positions on legislative and other
			 public policy matters to Congress and the public;
						(10)ensuring
			 organizational responsiveness to oversight by Congress, the Postal Regulatory
			 Commission, the Treasury of the United States, and other audit entities;
						(11)ensuring adequate
			 internal controls and selecting, monitoring, and compensating an independent
			 public accounting firm to conduct an annual audit of the Postal Service;
			 and
						(12)carrying out any
			 responsibility, not otherwise listed in this subsection, that was the
			 responsibility of the Board of Governors at any time during the 5-year period
			 ending on the date of the enactment of this Act.
						(b)Review of Postal
			 Service proposals
						(1)Submission of
			 Postal Service proposals to the AuthorityDuring a control period, the Postmaster
			 General shall submit to the Authority any proposal that has a substantial
			 effect on any item listed in subsection (a).
						(2)Prompt review by
			 AuthorityUpon receipt of a proposal from the Postmaster General
			 under paragraph (1), the Authority shall promptly review the proposal to
			 determine whether it is consistent with the applicable financial plan and
			 budget approved under this title.
						(3)Actions by
			 Authority
							(A)ApprovalIf
			 the Authority determines that a proposal is consistent with the applicable
			 financial plan and budget, the Authority shall notify the Postmaster General
			 that it approves the proposal.
							(B)Finding of
			 inconsistencyIf the Authority determines that a proposal is
			 significantly inconsistent with the applicable financial plan and budget, the
			 Authority shall—
								(i)notify the
			 Postmaster General of its finding;
								(ii)provide the
			 Postmaster General with an explanation of the reasons for its finding;
			 and
								(iii)to
			 the extent the Authority considers appropriate, provide the Postmaster General
			 with recommendations for modifications to the proposal.
								(4)Deemed
			 approvalIf the Authority does not notify the Postmaster General
			 that it approves or disapproves a proposal submitted under this subsection
			 during the 7-day period which begins on the date the Postmaster General submits
			 the proposal to the Authority, the Authority shall be deemed to have approved
			 the proposal in accordance with paragraph (3)(A). At the option of the
			 Authority, the previous sentence shall be applied as if the reference in such
			 sentence to 7-day period were a reference to 14-day
			 period if, during the 7-day period referred to in the preceding
			 sentence, the Authority so notifies the Postmaster General.
						(c)Effect of
			 approved financial plan and budget on contracts and leases
						(1)Mandatory prior
			 approval for certain contracts and leases
							(A)In
			 generalIn the case of a contract or lease described in
			 subparagraph (B) which is proposed to be entered into, renewed, modified, or
			 extended by the Postal Service during a control period, the Postmaster General
			 (or the appropriate officer or agent of the Postal Service) shall submit the
			 proposed contract or lease to the Authority. The Authority shall review each
			 contract or lease submitted under this subparagraph, and the Postmaster General
			 (or the appropriate officer or agent of the Postal Service) may not enter into
			 the contract or lease unless the Authority determines that the proposed
			 contract or lease is consistent with the financial plan and budget for the
			 fiscal year.
							(B)Contracts and
			 leases describedA contract or lease described in this
			 subparagraph is—
								(i)a
			 labor contract entered into through collective bargaining; or
								(ii)such other type
			 of contract or lease as the Authority may specify for purposes of this
			 subparagraph.
								(2)Authority to
			 review other contracts after execution
							(A)In
			 generalIn addition to the prior approval of certain contracts
			 and leases, the Postal Service shall submit to the Authority—
								(i)any
			 Level-Two Post Career Executive Service employee contract that is in effect
			 during a control period; and
								(ii)any
			 collective bargaining agreement entered into by the Postal Service that is in
			 effect during a control period.
								Any such
			 contract or agreement shall be submitted to the Authority upon the commencement
			 of a control period and at such other times as the Authority may
			 require.(B)Review by
			 authorityThe Authority shall review each contract submitted
			 under subparagraph (A) to determine if the contract is consistent with the
			 financial plan and budget for the fiscal year. If the Authority determines that
			 the contract is not consistent with the financial plan and budget, the
			 Authority shall take such actions as are within the Authority’s powers to
			 revise the contract.
							224.Effect of
			 finding noncompliance with financial plan and budget
					(a)Submission of
			 reportsNot later than 30 days after the expiration of each
			 quarter of each fiscal year beginning in a control period, the Postmaster
			 General shall submit reports to the Authority describing the actual revenues
			 obtained and expenditures made by the Postal Service during the quarter with
			 its cash flows during the quarter, and comparing such actual revenues,
			 expenditures, and cash flows with the most recent projections for these
			 items.
					(b)Additional
			 informationIf the Authority determines, based on reports
			 submitted by the Postmaster General under subsection (a), independent audits,
			 or such other information as the Authority may obtain, that the revenues or
			 expenditures of the Postal Service during a control period are not consistent
			 with the financial plan and budget for the year, the Authority shall require
			 the Postmaster General to provide such additional information as the Authority
			 determines to be necessary to explain the inconsistency.
					(c)Certification of
			 variance
						(1)In
			 generalAfter requiring the Postmaster General to provide
			 additional information under subsection (b), the Authority shall certify to the
			 Postmaster General, the President, the Secretary of the Treasury, and Congress
			 that the Postal Service is at variance with the financial plan and budget
			 unless—
							(A)the additional
			 information provides an explanation for the inconsistency which the Authority
			 finds reasonable and appropriate; or
							(B)(i)the Postal Service
			 adopts or implements remedial action (including revising the financial plan and
			 budget pursuant to section 222(g)) to correct the inconsistency which the
			 Authority finds reasonable and appropriate, taking into account the terms of
			 the financial plan and budget; and
								(ii)the Postmaster General agrees to
			 submit the reports described in subsection (a) on a monthly basis for such
			 period as the Authority may require.
								(2)Special rule for
			 inconsistencies attributable to acts of Congress
							(A)Determination by
			 authorityIf the Authority determines that the revenues or
			 expenditures of the Postal Service during a control period are not consistent
			 with the financial plan and budget for the year as approved by the Authority
			 under section 222 as a result of the terms and conditions of any law enacted by
			 Congress which affects the Postal Service, the Authority shall so notify the
			 Postmaster General.
							(B)CertificationIn
			 the case of an inconsistency described in subparagraph (A), the Authority shall
			 certify to the Postmaster General, the President, the Secretary of the
			 Treasury, and Congress that the Postal Service is at variance with the
			 financial plan and budget unless the Postal Service adopts or implements
			 remedial action (including revising the financial plan and budget pursuant to
			 section 202(e)) to correct the inconsistency which the Authority finds
			 reasonable and appropriate, taking into account the terms of the financial plan
			 and budget.
							(d)Effect of
			 certificationIf the Authority certifies to the Secretary of the
			 Treasury that a variance exists the Authority or the Secretary may withhold
			 access by the Postal Service to additional supplementary debt authorized by
			 this title.
					225.Recommendations
			 regarding financial stability, etc
					(a)In
			 generalThe Authority may at any time submit recommendations to
			 the Postmaster General, the President, and Congress on actions the Postal
			 Service or any other entity of the Federal Government should take to ensure
			 compliance by the Postal Service with a financial plan and budget or to
			 otherwise promote the financial stability, management responsibility, and
			 service delivery efficiency of the Postal Service, including recommendations
			 relating to—
						(1)the management of
			 the Postal Service’s financial affairs, including cash forecasting, information
			 technology, placing controls on expenditures for personnel, reducing benefit
			 costs, reforming procurement practices, and placing other controls on
			 expenditures;
						(2)the relationship
			 between the Postal Service and other entities of the Federal Government;
						(3)the structural
			 relationship of subdivisions within the Postal Service;
						(4)the modification
			 of existing revenue structures, or the establishment of additional revenue
			 structures;
						(5)the establishment
			 of alternatives for meeting obligations to pay for the pensions and retirement
			 benefits of current and future Postal Service retirees;
						(6)modifications of
			 services which are the responsibility of and are delivered by the Postal
			 Service;
						(7)modifications of
			 the types of services which are delivered by entities other than the Postal
			 Service under alternative service delivery mechanisms;
						(8)the effects of
			 Federal Government laws and court orders on the operations of the Postal
			 Service;
						(9)the increased use
			 of a personnel system for employees of the Postal Service which is based upon
			 employee performance standards; and
						(10)the improvement
			 of personnel training and proficiency, the adjustment of staffing levels, and
			 the improvement of training and performance of management and supervisory
			 personnel.
						(b)Response to
			 recommendations for actions within authority of Postal Service
						(1)In
			 generalIn the case of any recommendations submitted under
			 subsection (a) during a control year which are within the authority of the
			 Postal Service to adopt, not later than 90 days after receiving the
			 recommendations, the Postmaster General shall submit a statement to the
			 Authority, the President, and Congress which provides notice as to whether the
			 Postal Service will adopt the recommendations.
						(2)Implementation
			 plan required for adopted recommendationsIf the Postmaster
			 General notifies the Authority and Congress under paragraph (1) that the Postal
			 Service will adopt any of the recommendations submitted under subsection (a),
			 the Postmaster General shall include in the statement a written plan to
			 implement the recommendation which includes—
							(A)specific
			 performance measures to determine the extent to which the Postal Service has
			 adopted the recommendation; and
							(B)a schedule for
			 auditing the Postal Service’s compliance with the plan.
							(3)Explanations
			 required for recommendations not adoptedIf the Postmaster
			 General notifies the Authority, the President, and Congress under paragraph (1)
			 that the Postal Service will not adopt any recommendation submitted under
			 subsection (a) which the Postal Service has authority to adopt, the Postmaster
			 General shall include in the statement explanations for the rejection of the
			 recommendations.
						(c)Implementation
			 of rejected recommendations by Authority
						(1)In
			 generalIf the Postmaster General notifies the Authority, the
			 President, and Congress under subsection (b)(1) that the Postal Service will
			 not adopt any recommendation submitted under subsection (a) which the Postal
			 Service has authority to adopt, the Authority may by a majority vote of its
			 members take such action concerning the recommendation as it deems appropriate,
			 after consulting with the Committee on Oversight and Government Reform of the
			 House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate.
						(2)Effective
			 dateThis subsection shall apply with respect to recommendations
			 of the Authority made after the expiration of the 6-month period which begins
			 on the date of the commencement of a control period.
						226.Special rules
			 for fiscal year in which control period commences
					(a)Adoption of
			 transition budgetNotwithstanding any provision of section 222 to
			 the contrary, in the case of a fiscal year in which a control period commences,
			 the following rules shall apply:
						(1)Not later than 45
			 days after the appointment of its members, the Authority shall review the
			 proposed Integrated Financial Plan for the Postal Service for such fiscal year
			 and shall submit any recommendations for modifications to such plan to promote
			 the financial stability of the Postal Service to the Postmaster General, the
			 President, and Congress.
						(2)Not later than 15
			 days after receiving the recommendations of the Authority submitted under
			 paragraph (1), the Postmaster General shall promptly adopt a revised budget for
			 the fiscal year (in this section referred to as the transition
			 budget), and shall submit the transition budget to the Authority, the
			 President, and Congress.
						(3)Not later than 15
			 days after receiving the transition budget from the Postmaster General under
			 paragraph (2), the Authority shall submit a report to the Postmaster General,
			 the President, and Congress analyzing the budget (taking into account any items
			 or provisions disapproved by the Postmaster General) and shall include in the
			 report such recommendations for revisions to the transition budget as the
			 Authority considers appropriate to promote the financial stability of the
			 Postal Service during the fiscal year.
						(b)Financial plan
			 and budget
						(1)Deadline for
			 submissionFor purposes of section 222, the Postmaster General
			 shall submit the financial plan and budget for the applicable fiscal year as
			 soon as practicable after the initiation of a control period (in accordance
			 with guidelines established by the Authority).
						(2)Adoption by
			 Postmaster GeneralIn accordance with the procedures applicable
			 under section 222 (including procedures providing for review by the Authority)
			 the Postmaster General shall adopt the financial plan and budget for the
			 applicable fiscal year (including the transition budget incorporated in the
			 financial plan and budget) prior to the submission by the Postmaster
			 General.
						(3)Transition
			 budget as temporary financial plan and budgetUntil the approval
			 of the financial plan and budget for the applicable fiscal year by the
			 Authority under this subsection, the transition budget established under
			 subsection (a) shall serve as the financial plan and budget adopted under this
			 subtitle for purposes of this Act (and any provision of law amended by this
			 Act) for the applicable fiscal year.
						227.Assistance in
			 achieving financial stability, etcIn addition to any other actions described
			 in this title, the Authority may undertake cooperative efforts to assist the
			 Postal Service in achieving financial stability and management efficiency,
			 including—
					(1)assisting the
			 Postal Service in avoiding defaults, eliminating and liquidating deficits,
			 maintaining sound budgetary practices, and avoiding interruptions in the
			 delivery of services;
					(2)assisting the
			 Postal Service in improving the delivery of services, the training and
			 effectiveness of personnel of the Postal Service, and the efficiency of
			 management and supervision; and
					(3)making
			 recommendations to the President for transmission to Congress on changes to
			 this Act or other Federal laws, or other actions of the Federal Government,
			 which would assist the Postal Service in complying with an approved financial
			 plan and budget under subtitle B.
					228.Obtaining
			 reportsThe Authority may
			 require the Postmaster General, the Chief Financial Officer of the Postal
			 Service, and the Inspector General of the Postal Service, to prepare and submit
			 such reports as the Authority considers appropriate to assist it in carrying
			 out its responsibilities under this title, including submitting copies of any
			 reports regarding revenues, expenditures, budgets, costs, plans, operations,
			 estimates, and other financial or budgetary matters of the Postal
			 Service.
				229.Reports and
			 comments
					(a)Annual reports
			 to CongressNot later than 30 days after the last day of each
			 fiscal year which is a control year, the Authority shall submit a report to
			 Congress describing—
						(1)the progress made
			 by the Postal Service in meeting the objectives of this title during the fiscal
			 year;
						(2)the assistance
			 provided by the Authority to the Postal Service in meeting the purposes of this
			 title for the fiscal year; and
						(3)any other
			 activities of the Authority during the fiscal year.
						(b)Review and
			 analysis of performance and financial accountability reportsThe
			 Authority shall review each yearly report prepared and submitted by the
			 Postmaster General to the Postal Regulatory Commission and Congress and shall
			 submit a report to Congress analyzing the completeness and accuracy of such
			 reports.
					(c)Comments
			 regarding activities of Postal ServiceAt any time during a
			 control period, the Authority may submit a report to Congress describing any
			 action taken by the Postal Service (or any failure to act by the Postal
			 Service) which the Authority determines will adversely affect the Postal
			 Service’s ability to comply with an approved financial plan and budget under
			 subtitle B or will otherwise have a significant adverse impact on the best
			 interests of the Postal Service.
					(d)Reports on
			 effect of Federal laws on the Postal ServiceAt any time during
			 any year, the Authority may submit a report to the Postmaster General, the
			 President, and Congress on the effect of laws enacted by Congress on the
			 financial plan and budget for the year and on the financial stability and
			 management efficiency of the Postal Service in general.
					(e)Making reports
			 publicly availableThe Authority shall make any report submitted
			 under this section available to the public, except to the extent that the
			 Authority determines that the report contains confidential material.
					DTermination of a
			 Control Period 
				231.Termination of
			 control period, etc
					(a)In
			 generalAfter the completion of the requirements for the
			 termination of a control period described in section 202(b)(4), the Authority
			 shall submit a recommendation to Congress requesting the termination of such
			 control period, the dissolution of the Authority, and the reinstatement to the
			 Board of Governors (and the individual Governors) of the Postal Service of the
			 authorities and responsibilities referred to in section 202(b)(2)(A).
					(b)Congressional
			 approval
						(1)In
			 generalA control period shall not be terminated unless a joint
			 resolution approving of the recommendation in subsection (a) is enacted, in
			 accordance with section 232, before the earlier of—
							(A)the end of the
			 30-day period beginning on the date on which the Authority transmits the
			 recommendation to Congress under subsection (a); or
							(B)the adjournment of
			 the Congress sine die for the session during which such recommendation is
			 transmitted.
							(2)Days of
			 sessionFor purposes of paragraph (1) and subsections (a) and (c)
			 of section 232, the days on which either House of Congress is not in session
			 because of an adjournment of more than 3 days to a day certain shall be
			 excluded in the computation of a period.
						232.Congressional
			 consideration of recommendation
					(a)Terms of the
			 resolutionFor purposes of this subtitle, the term joint
			 resolution means only a joint resolution which is introduced within the
			 10-day period beginning on the date on which the recommendation referred to in
			 section 231(a) is received by Congress—
						(1)the matter after
			 the resolving clause of which is as follows: That Congress approves the
			 recommendation of the Postal Service Financial Responsibility and Management
			 Assistance Authority, submitted by such Authority on __., the blank
			 space being filled in with the appropriate date;
						(2)the title of which
			 is as follows: Joint resolution approving the recommendation of Postal
			 Service Financial Responsibility and Management Assistance Authority.;
			 and
						(3)which does not
			 have a preamble.
						(b)ReferralA
			 resolution described in subsection (a) that is introduced in the House of
			 Representatives or the Senate shall be referred to the appropriate committees
			 of the House of Representatives or the Senate, respectively.
					(c)DischargeIf
			 the committee to which a resolution described in subsection (a) is referred has
			 not reported such resolution (or an identical resolution) by the end of the
			 20-day period beginning on the date on which the Authority transmits its
			 recommendation to Congress under section 231(a) such committee shall, at the
			 end of such period, be discharged from further consideration of such
			 resolution, and such resolution shall be placed on the appropriate calendar of
			 the House involved.
					(d)Consideration
						(1)In
			 generalOn or after the third day after the date on which the
			 committee to which such a resolution is referred has reported, or has been
			 discharged (under subsection (c)) from further consideration of, such a
			 resolution, it is in order (even though a previous motion to the same effect
			 has been disagreed to) for any Member of the respective House to move to
			 proceed to the consideration of the resolution. A Member may make the motion
			 only on the day after the calendar day on which the Member announces to the
			 House concerned the Member’s intention to make the motion, except that, in the
			 case of the House of Representatives, the motion may be made without such prior
			 announcement if the motion is made by direction of the committee to which the
			 resolution was referred. All points of order against the resolution (and
			 against consideration of the resolution) are waived. The motion is highly
			 privileged in the House of Representatives and is privileged in the Senate and
			 is not debatable. The motion is not subject to amendment, or to a motion to
			 postpone, or to a motion to proceed to the consideration of other business. A
			 motion to reconsider the vote by which the motion is agreed to or disagreed to
			 shall not be in order. If a motion to proceed to the consideration of the
			 resolution is agreed to, the respective House shall immediately proceed to
			 consideration of the joint resolution without intervening motion, order, or
			 other business, and the resolution shall remain the unfinished business of the
			 respective House until disposed of.
						(2)DebateDebate
			 on the resolution, and on all debatable motions and appeals in connection
			 therewith, shall be limited to not more than 2 hours, which shall be divided
			 equally between those favoring and those opposing the resolution. An amendment
			 to the resolution is not in order. A motion further to limit debate is in order
			 and not debatable. A motion to postpone, or a motion to proceed to the
			 consideration of other business, or a motion to recommit the resolution is not
			 in order. A motion to reconsider the vote by which the resolution is agreed to
			 or disagreed to is not in order.
						(3)Vote on final
			 passageImmediately following the conclusion of the debate on a
			 resolution described in subsection (a) and a single quorum call at the
			 conclusion of the debate if requested in accordance with the rules of the
			 appropriate House, the vote on final passage of the resolution shall
			 occur.
						(4)AppealsAppeals
			 from the decisions of the Chair relating to the application of the rules of the
			 Senate or the House of Representatives, as the case may be, to the procedure
			 relating to a resolution described in subsection (a) shall be decided without
			 debate.
						(e)Consideration by
			 other House
						(1)In
			 generalIf, before the passage by one House of a resolution of
			 that House described in subsection (a), that House receives from the other
			 House a resolution described in subsection (a), then the following procedures
			 shall apply:
							(A)The resolution of
			 the other House shall not be referred to a committee and may not be considered
			 in the House receiving it except in the case of final passage as provided in
			 subparagraph (B)(ii).
							(B)With respect to a
			 resolution described in subsection (a) of the House receiving the
			 resolution—
								(i)the
			 procedure in that House shall be the same as if no resolution had been received
			 from the other House; but
								(ii)the
			 vote on final passage shall be on the resolution of the other House.
								(2)Disposition of a
			 resolutionUpon disposition of the resolution received from the
			 other House, it shall no longer be in order to consider the resolution that
			 originated in the receiving House.
						(f)Rules of the
			 Senate and HouseThis section is enacted by Congress—
						(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a resolution described in subsection (a), and it supersedes other
			 rules only to the extent that it is inconsistent with such rules; and
						(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
						IIIPostal Service
			 Workforce
			AGeneral
			 Provisions
				301.Modifications
			 relating to determination of pay comparability
					(a)Postal
			 policySection 101(c) of
			 title 39, United States Code, is amended—
						(1)in the first
			 sentence, by inserting total before rates and types of
			 compensation; and
						(2)in the second
			 sentence, by inserting entire before private
			 sector.
						(b)Employment
			 policyThe second sentence of section 1003(a) of title 39, United
			 States Code, is amended—
						(1)by inserting
			 total before compensation and benefits;
			 and
						(2)by inserting
			 entire before private sector.
						(c)ConsiderationsFor purposes of the amendments made by this
			 section, any determination of total rates and types of
			 compensation or total compensation and benefits shall, at a
			 minimum, take into account pay, health benefits, retirement benefits, life
			 insurance benefits, leave, holidays, and continuity and stability of
			 employment.
					302.Limitation on
			 postal contributions under FEGLI and FEHBPSection 1003 of title 39, United States
			 Code, is amended by adding at the end the following:
					
						(e)(1)At least 1 month before
				the start of each fiscal year as described in paragraph (2), the Postmaster
				General shall transmit to the Postal Regulatory Commission certification
				(together with such supporting documentation as the Postal Regulatory
				Commission may require) that contributions of the Postal Service for such
				fiscal year will not exceed—
								(A)in the case of life insurance under
				chapter 87 of title 5, the Government contributions determined under section
				8708 of such title; and
								(B)in the case of health insurance under
				chapter 89 of title 5, the Government contributions determined under 8906 of
				such title.
								(2)This subsection applies with respect
				to—
								(A)except as provided in subparagraph
				(B), each fiscal year beginning after September 30, 2013; and
								(B)in the case of officers and employees
				of the Postal Service covered by a collective bargaining agreement which is in
				effect on the date of the enactment of this subsection—
									(i)each fiscal year beginning after
				the expiration date of such agreement, including
									(ii)for the fiscal year in which such
				expiration date occurs, any portion of such fiscal year remaining after such
				expiration date.
									(3)(A)If, after reasonable
				notice and opportunity for hearing is afforded to the Postal Service, the
				Postal Regulatory Commission finds that the contributions of the Postal Service
				for a fiscal year will exceed or are exceeding the limitation specified in
				subparagraph (A) or (B) of paragraph (1), the Commission shall order that the
				Postal Service take such action as the Commission considers necessary to
				achieve full and immediate compliance with the applicable limitation or
				limitations.
								(B)Sections 3663 and 3664 shall apply
				with respect to any order issued by the Postal Regulatory Commission under
				subparagraph (A).
								(C)Nothing in this paragraph shall be
				considered to permit the issuance of an order requiring reduction of
				contributions below the level specified by the provision of law cited in
				subparagraph (A) or (B) of paragraph (1), as
				applicable.
								.
				
				303.Repeal of
			 provision relating to overall value of fringe benefitsThe last sentence of section 1005(f) of
			 title 39, United States Code, is repealed.
				304.Modifications
			 relating to collective bargainingSection 1207 of title 39, United States
			 Code, is amended by striking subsections (c) and (d) and inserting the
			 following:
					
						(c)(1)If no agreement is reached within 30 days
				after the appointment of a mediator under subsection (b), or if the parties
				decide upon arbitration before the expiration of the 30-day period, an
				arbitration board shall be established consisting of 1 member selected by the
				Postal Service (from the list under paragraph (2)), 1 member selected by the
				bargaining representative of the employees (from the list under paragraph (2)),
				and the mediator appointed under subsection (b).
							(2)Upon receiving a request from either of the
				parties referred to in paragraph (1), the Director of the Federal Mediation and
				Conciliation Service shall provide a list of not less than 9 individuals who
				are well qualified to serve as neutral arbitrators. Each person listed shall be
				an arbitrator of nationwide reputation and professional nature, a member of the
				National Academy of Arbitrators, and an individual whom the Director has
				determined to be willing and available to serve. If, within 7 days after the
				list is provided, either of the parties has not selected an individual from the
				list, the Director shall make the selection within 3 days.
							(3)The arbitration board shall give the
				parties a full and fair hearing, including an opportunity to present evidence
				in support of their claims, and an opportunity to present their case in person,
				by counsel, or by other representative as they may elect. The hearing shall be
				concluded no more than 40 days after the arbitration board is
				established.
							(4)No more than 7 days after the hearing is
				concluded, each party shall submit to the arbitration board 2 offer packages,
				each of which packages shall specify the terms of a proposed final
				agreement.
							(5)If no agreement is reached within 7 days
				after the last day date for the submission of an offer package under paragraph
				(4), each party shall submit to the arbitration board a single final offer
				package specifying the terms of a proposed final agreement.
							(6)No later than 3 days after the submission
				of the final offer packages under paragraph (5), the arbitration board shall
				select 1 of those packages as its tentative award, subject to paragraph
				(7).
							(7)(A)The arbitration board
				may not select a final offer package under paragraph (6) unless it satisfies
				each of the following:
									(i)The offer complies with the
				requirements of sections 101(c) and 1003(a).
									(ii)The offer takes into account the
				current financial condition of the Postal Service.
									(iii)The offer takes into account the
				long-term financial condition of the Postal Service.
									(B)(i)If the board unanimously
				determines, based on clear and convincing evidence presented during the hearing
				under paragraph (3), that neither final offer package satisfies the conditions
				set forth in subparagraph (A), the board shall by majority vote—
										(I)select the package that best meets
				such conditions; and
										(II)modify the package so selected to the
				minimum extent necessary to satisfy such conditions.
										(ii)If modification (as described in
				subparagraph (B)(i)(II)) is necessary, the board shall have an additional 7
				days to render its tentative award under this subparagraph.
									(8)The parties may negotiate a substitute
				award to replace the tentative award selected under paragraph (6) or rendered
				under paragraph (7) (as the case may be). If no agreement on a substitute award
				is reached within 10 days after the date on which the tentative award is so
				selected or rendered, the tentative award shall become final.
							(9)The arbitration board shall review any
				substitute award negotiated under paragraph (8) to determine if it satisfies
				the conditions set forth in paragraph (7)(A). If the arbitration board, by a
				unanimous vote taken within 3 days after the date on which the agreement on the
				substitute award is reached under paragraph (8), determines that the substitute
				award does not satisfy such conditions, the tentative award shall become final.
				In the absence of a vote, as described in the preceding sentence, the
				substitute agreement shall become final.
							(10)If, under paragraph (5), neither
				party submits a final offer package by the last day allowable under such
				paragraph, the arbitration board shall develop and issue a final award no later
				than 20 days after such last day.
							(11)A final award or agreement under this
				subsection shall be conclusive and binding upon the parties.
							(12)Costs of the arbitration board and
				mediation shall be shared equally by the Postal Service and the bargaining
				representative.
							(d)In the case of a
				bargaining unit whose recognized collective-bargaining representative does not
				have an agreement with the Postal Service, if the parties fail to reach
				agreement within 90 days after the commencement of collective bargaining, a
				mediator shall be appointed in accordance with the provisions of subsection
				(b), unless the parties have previously agreed to another procedure for a
				binding resolution of their differences. If the parties fail to reach agreement
				within 180 days after the commencement of collective bargaining, an arbitration
				board shall be established to provide conclusive and binding arbitration in
				accordance with the provisions of subsection
				(c).
						.
				BPostal Service
			 Workers’ Compensation Reform
				311.Sense of
			 CongressIt is the sense of
			 Congress that—
					(1)the Postal Service
			 should develop and manage a program to pay compensation for the disability or
			 death of an officer or employee of the Postal Service which results from an
			 injury sustained while in the performance of duty;
					(2)such program
			 should include an automatic transition to retirement and provide a retirement
			 pension based on the average salary of the officer or employee, determined as
			 if such officer or employee had continued to receive basic pay from the date of
			 injury to the date of retirement; and
					(3)officers or
			 employees of the Postal Service receiving compensation for a disability from an
			 injury sustained while in the performance of duty should be transitioned to the
			 program described in paragraph (1).
					IVPostal Service
			 Revenue
			401.Adequacy,
			 efficiency, and fairness of postal rates
				(a)In
			 generalParagraph (1) of
			 section 3622(d) of title 39, United States Code, is amended—
					(1)by redesignating
			 subparagraphs (B) through (E) as subparagraph (D) through (G), respectively;
			 and
					(2)by inserting after
			 subparagraph (A) the following:
						
							(B)subject to the
				limitation under paragraph (A), establish postal rates to fulfill the
				requirement that each market-dominant class, product, and type of mail service
				(except for an experimental product or service) bear the direct and indirect
				postal costs attributable to such class, product, or type through reliably
				identified causal relationships plus that portion of all other costs of the
				Postal Service reasonably assignable to such class, product, or type;
							(C)establish postal
				rates for each loss-making class of mail to eliminate such losses by exhausting
				all unused rate authority as well as maximizing incentives to reduce costs and
				increase efficiency; with—
								(i)the term
				loss-making, as used with respect to a class of mail, meaning a
				class of mail that bears less than 100 percent of its costs attributable (as
				described in subparagraph (B)), according to the most recent annual
				determination of the Postal Regulatory Commission under section 3653;
				and
								(ii)unused rate
				authority annually increased by 5 percent for each class of mail that bore less
				than 90 percent of its costs attributable, according to the most annual
				determination by the Postal Regulatory Commission under section 3653, with such
				increase in unused rate authority to take effect 30 days after issuance of such
				Commission determination;
								.
				
					(b)ExceptionSection
			 3622(d) of title 39, United States Code, is amended by adding at the end the
			 following:
					
						(4)ExceptionThe requirements of paragraph (1)(B) shall
				not apply to a market-dominant product for which a substantial portion of the
				product’s mail volume consists of inbound international mail with terminal dues
				rates determined by the Universal Postal Union (and not by bilateral agreements
				or other
				arrangements).
						.
				402.Repeal of rate
			 preferences for qualified political committeesSubsection (e) of section 3626 of title 39,
			 United States Code, is repealed.
			403.Rate
			 preferences for nonprofit advertising
				(a)Provisions
			 relating to former section
			 4358(f)Section 3626(a)(5) of title 39, United
			 States Code, is amended by adding at the end the following:
			 Notwithstanding any other provision of this paragraph, the percentage
			 specified in the preceding sentence shall be increased by an additional 5
			 percentage points as of the first day of each calendar year beginning after the
			 date of the enactment of the Postal Reform
			 Act of 2011, until such percentage reaches 90
			 percent..
				(b)Provisions
			 relating to former section 4452 (b) and
			 (c)Section 3626(a)(6) of title 39, United
			 States Code, is amended by inserting after subparagraph (C) the following (as a
			 flush left sentence):
					
						Notwithstanding any other provision
				of this paragraph, the percentage specified in subparagraph (A) shall be
				increased by an additional 5 percentage points as of the first day of each
				calendar year beginning after the date of the enactment of the
				Postal Reform Act of 2011,
				until such percentage reaches 90
				percent..
				404.Streamlined
			 review of qualifying service agreements for competitive productsSection 3633 of title 39, United States
			 Code, is amended by adding at the end the following:
				
					(c)Streamlined
				reviewWithin 90 days after the date of the enactment of this
				subsection, after notice and opportunity for public comment, the Postal
				Regulatory Commission shall promulgate (and may from time to time thereafter
				revise) regulations for streamlined after-the-fact review of new agreements
				between the Postal Service and users of the mail that provide rates not of
				general applicability for competitive products, and are functionally equivalent
				to existing agreements that have collectively covered costs attributable to
				such agreements and collectively improved the net financial position of the
				Postal Service. Streamlined review will be concluded within 5 working days
				after the agreement is filed with the Commission and shall be limited to
				approval or disapproval of the agreement as a whole based on the Commission’s
				determination of its functional equivalence. Agreements not approved may be
				resubmitted without prejudice under section
				3632(b)(3).
					.
			405.Submission of
			 service agreements for streamlined reviewSection 3632(b) of title 39, United States
			 Code, is amended—
				(1)by redesignating
			 paragraph (4) as paragraph (5); and
				(2)by inserting
			 paragraph (3) the following:
					
						(4)Rates for
				streamlined reviewIn the case of rates not of general
				applicability for competitive products that the Postmaster General considers
				eligible for streamlined review under section 3633(c), the Postmaster General
				shall cause each agreement to be filed with the Postal Regulatory Commission by
				such date, on or before the effective date of any new rate, as the Postmaster
				General considered
				appropriate.
						.
				406.Transparency
			 and accountability for service agreementsSection 3632(b) of title 39, United States
			 Code, as amended by section 405, is amended by adding at the end the
			 following:
				
					(6)(A)Each annual written
				determination of the Commission under section 3653 shall include written
				determinations, for each group of functionally equivalent agreements between
				the Postal Service and users of the mail, whether it—
							(i)covered costs attributable;
				and
							(ii)improved the net financial
				position of the Postal Service.
							(B)Any group of functionally equivalent
				agreements (as referred to in subparagraph (A)) not meeting clauses (i) and
				(ii) of subparagraph (A) shall be determined to be in noncompliance under
				section 3653(c).
						(C)For purposes of this paragraph, a
				group of functionally equivalent agreements (as referred to in subparagraph
				(A)) shall consist of all service agreements that are functionally equivalent
				to each other within the same market-dominant or competitive product, but shall
				not include agreements within an experimental
				product.
						.
			407.Nonpostal
			 services
				(a)Nonpostal
			 services
					(1)In
			 generalPart IV of title 39,
			 United States Code, is amended by adding after chapter 36 the following:
						
							37Nonpostal
				Services
								
									Sec.
									3701. Purpose.
									3702. Definitions.
									3703. Postal Service advertising program.
									3704. Postal Service program for State governments.
									3705. Postal Service program for other government
				  agencies.
									3706. Transparency and accountability for nonpostal
				  services.
								
								3701.PurposeThis chapter is intended to enable the
				Postal Service to increase its net revenues through specific nonpostal products
				and services that are expressly authorized by this chapter. Postal Service
				revenues and expenses under this chapter shall be funded through the Postal
				Service Fund.
								3702.DefinitionsAs used in this chapter—
									(1)the term
				nonpostal services is limited to services offered by the Postal
				Service that are expressly authorized by this chapter and are not postal
				products or services;
									(2)the term
				Postal Service advertising program means a program, managed by the
				Postal Service, by which the Postal Service receives revenues from entities
				which advertise at Postal Service facilities and on Postal Service
				vehicles;
									(3)the term
				Postal Service program for State government services means a
				program, managed by the Postal Service, by which the Postal Service receives
				revenue from State governments (including their agencies) which provide
				services at Postal Service facilities;
									(4)the term
				costs attributable has the same meaning as is given such term in
				section 3631; and
									(5)the term
				year means a fiscal year.
									3703.Postal Service
				advertising programNotwithstanding any other provision of this
				title, the Postal Service may establish and manage a program that allows
				entities to advertise at Postal Service facilities and on Postal Service
				vehicles. Such a program shall be subject to the following requirements:
									(1)The Postal Service
				shall at all times ensure advertising it permits is consistent with the
				integrity of the Postal Service.
									(2)Any advertising
				program is required to cover a minimum of 200 percent of the costs attributable
				to the program in each year.
									(3)All advertising
				expenditures and revenues are subject to annual compliance determination
				(including remedies for noncompliance) applicable to nonpostal products.
									(4)Total advertising
				expenditures and revenues must be disclosed in Postal Service Annual
				Reports.
									3704.Postal Service
				program for State governments
									(a)In
				generalNotwithstanding any other provision of this title, the
				Postal Service may establish a program to provide services for agencies of
				State governments within the United States, but only if such services—
										(1)shall provide
				enhanced value to the public, such as by lowering the cost or raising the
				quality of such services or by making such services more accessible;
										(2)do not interfere
				with or detract from the value of postal services, including—
											(A)the cost and
				efficiency of postal services; and
											(B)access to postal
				retail service, such as customer waiting time and access to parking; and
											(3)provide a
				reasonable contribution to the institutional costs of the Postal Service,
				defined as reimbursement for each service and to each agency covering at least
				150 percent of the costs attributable to such service in each year.
										(b)Public
				noticeAt least 90 days before offering any services under this
				section, the Postal Service shall make each agreement with State agencies
				readily available to the public on its Web site, including a business plan that
				describes the specific services to be provided, the enhanced value to the
				public, terms of reimbursement, the estimated annual reimbursement to the
				Postal Service, and the estimated percentage of attributable Postal Services
				that will be covered by reimbursement (with documentation to support these
				estimates). The Postal Service shall solicit public comment for at least 30
				days, with comments posted on its Web site, followed by its written response
				posted on its Web site at least 30 days before offering such services.
									(c)Approval
				requiredThe Governors of the Postal Service shall approve the
				provision of services under this section by a recorded vote, with at least 6
				members voting for approval, with the vote publicly disclosed on the Postal
				Service Web site.
									(d)Classification
				of servicesAll services for a given agency provided under this
				section shall be classified as a separate activity subject to the requirements
				of annual reporting under section 3706. Such reporting shall also include
				information on the quality of service and related information to demonstrate
				that it satisfied the requirements of subsection (a). Information provided
				under this section shall be according to requirements that the Postal
				Regulatory Commission shall by regulation prescribe.
									(e)DefinitionsFor
				the purpose of this section—
										(1)the term
				State includes the District of Columbia, the Commonwealth of
				Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the
				Commonwealth of the Northern Mariana Islands, and any other territory or
				possession of the United States; and
										(2)the term United States, when
				used in a geographical sense, means the States.
										3705.Postal Service
				program for other government agencies
									(a)In
				generalThe Postal Service may establish a program to provide
				property and services for other government agencies within the meaning of
				section 411, but only if such program provides a reasonable contribution to the
				institutional costs of the Postal Service, defined as reimbursement by each
				agency that covers at least 100 percent of the costs attributable to all
				property and service provided by the Postal Service in a each year to such
				agency.
									(b)Classification
				of servicesFor each agency, all property and services provided
				by the Postal Service under this section shall be classified as a separate
				activity subject to the requirements of annual reporting under section 3706.
				Information provided under this section shall be according to requirements that
				the Postal Regulatory Commission shall by regulation prescribe.
									3706.Transparency and
				accountability for nonpostal services
									(a)Annual reports
				to the Commission
										(1)In
				generalThe Postal Service shall, no later than 90 days after the
				end of each year, prepare and submit to the Postal Regulatory Commission a
				report (together with such nonpublic annex to the report as the Commission may
				require under subsection (b)) which shall analyze costs, revenues, rates, and
				quality of service for section 3704, using such methodologies as the Commission
				shall by regulation prescribe, and in sufficient detail to demonstrate
				compliance with all applicable requirements of this chapter.
										(2)AuditsThe
				Inspector General shall regularly audit the data collection systems and
				procedures utilized in collecting information and preparing such report. The
				results of any such audit shall be submitted to the Postal Service and the
				Postal Regulatory Commission.
										(b)Supporting
				matterThe Postal Regulatory Commission shall have access, in
				accordance with such regulations as the Commission shall prescribe, to the
				working papers and any other supporting matter of the Postal Service and the
				Inspector General in connection with any information submitted under this
				section.
									(c)Content and form
				of reports
										(1)In
				generalThe Postal Regulatory Commission shall, by regulation,
				prescribe the content and form of the public reports (and any nonpublic annex
				and supporting matter relating to the report) to be provided by the Postal
				Service under this section. Such reports shall be included with the annual
				compliance determination reported under section 3653. In carrying out this
				subsection, the Commission shall give due consideration to—
											(A)providing the
				public with timely, adequate information to assess compliance;
											(B)avoiding
				unnecessary or unwarranted administrative effort and expense on the part of the
				Postal Service; and
											(C)protecting the
				confidentiality of information that is commercially sensitive or is exempt from
				public disclosure under section 552(b) of title 5.
											(2)Revised
				requirementsThe Commission may, on its own motion or on request
				of an interested party, initiate proceedings (to be conducted in accordance
				with regulations that the Commission shall prescribe) to improve the quality,
				accuracy, or completeness of Postal Service data required by the Commission
				under this subsection whenever it shall appear that—
											(A)the attribution of
				costs or revenues to property or services under this chapter has become
				significantly inaccurate or can be significantly improved;
											(B)the quality of
				service data provided to the Commission for annual reports under this chapter
				has become significantly inaccurate or can be significantly improved; or
											(C)such revisions
				are, in the judgment of the Commission, otherwise necessitated by the public
				interest.
											(d)Confidential
				information
										(1)In
				generalIf the Postal Service determines that any document or
				portion of a document, or other matter, which it provides to the Postal
				Regulatory Commission in a nonpublic annex under this section contains
				information which is described in section 410(c) of this title, or exempt from
				public disclosure under section 552(b) of title 5, the Postal Service shall, at
				the time of providing such matter to the Commission, notify the Commission of
				its determination, in writing, and describe with particularity the documents
				(or portions of documents) or other matter for which confidentiality is sought
				and the reasons therefor.
										(2)TreatmentAny
				information or other matter described in paragraph (1) to which the Commission
				gains access under this section shall be subject to paragraphs (2) and (3) of
				section 504(g) in the same way as if the Commission had received notification
				with respect to such matter under section 504(g)(1).
										(e)Annual
				compliance determination
										(1)Opportunity for
				public commentAfter receiving the reports required under
				subsection (a) for any year, the Postal Regulatory Commission shall promptly
				provide an opportunity for comment on such reports by any interested party, and
				an officer of the Commission who shall be required to represent the interests
				of the general public.
										(2)Determination of
				compliance or noncomplianceNot later than 90 days after
				receiving the submissions required under subsection (a) with respect to a year,
				the Postal Regulatory Commission shall make a written determination as to
				whether any nonpostal activities during such year were or were not in
				compliance with applicable provisions of this chapter (or regulations
				promulgated under this chapter). The Postal Regulatory Commission shall issue a
				determination of noncompliance if the requirements for coverage of costs
				attributable to the activities are not met. If, with respect to a year, no
				instance of noncompliance is found to have occurred in such year, the written
				determination shall be to that effect.
										(3)NoncomplianceIf,
				for a year, a timely written determination of noncompliance is made under this
				chapter, the Postal Regulatory Commission shall take appropriate action. If the
				requirements for coverage of costs attributable to activities specified by this
				chapter are not met, the Commission shall, within 60 days after the
				determination, prescribe remedial action to restore compliance as soon as
				practicable, which shall also include the full restoration of revenue
				shortfalls during the following fiscal year. The Commission may order the
				Postal Service to discontinue a nonpostal service under section 3703 or 3704
				that persistently fails to meet cost coverage requirements.
										(4)Any deliberate
				noncomplianceIn addition, in cases of deliberate noncompliance
				by the Postal Service with the requirements of this chapter, the Postal
				Regulatory Commission may order, based on the nature, circumstances, extent,
				and seriousness of the noncompliance, a fine (in the amount specified by the
				Commission in its order) for each incidence of noncompliance. All receipts from
				fines imposed under this subsection shall be deposited in the general fund of
				the Treasury of the United
				States.
										.
					(2)Clerical
			 amendmentThe analysis for part IV of title 39, United States
			 Code, is amended by adding after the item relating to chapter 36 the
			 following:
						
							
								37.Nonpostal
				  services3701
							
							.
					(b)Conforming
			 amendments
					(1)Section
			 404(e)Section 404(e) of title 39, United States
			 Code, is amended by adding at the end the following:
						
							(6)Nothing in this section shall be
				considered to prevent the Postal Service from establishing nonpostal products
				and services that are expressly authorized by chapter
				37.
							.
					(2)Section
			 411The last sentence of
			 section 411 of title 39, United States Code, is amended by striking
			 including reimbursability and inserting including
			 reimbursability within the limitations of chapter 37.
					VPostal Contracting
			 Reform
			501.Contracting
			 provisions
				(a)In
			 generalPart I of title 39, United States Code, is amended by
			 adding at the end the following:
					
						7Contracting
				Provisions
							
								Sec.
								701. Definitions.
								702. Advocate for competition.
								703. Delegation of contracting authority.
								704. Posting of noncompetitive purchase requests for
				  noncompetitive contracts.
								705. Review of ethical issues.
								706. Ethical restrictions on participation in certain
				  contracting activity.
							
							701.DefinitionsIn this chapter—
								(1)the term
				contracting officer means an employee of a covered postal entity
				who has authority to enter into a postal contract;
								(2)the term
				covered postal entity means—
									(A)the United States
				Postal Service; or
									(B)the Postal
				Regulatory Commission;
									(3)the term
				head of a covered postal entity means—
									(A)in the case of the
				United States Postal Service, the Postmaster General; or
									(B)in the case of the
				Postal Regulatory Commission, the Chairman of the Postal Regulatory
				Commission;
									(4)the term
				postal contract means any contract (including any agreement or
				memorandum of understanding) entered into by a covered postal entity for the
				procurement of goods or services; and
								(5)the term
				senior procurement executive means the senior procurement
				executive of a covered postal entity.
								702.Advocate for
				competition
								(a)Establishment
				and designation
									(1)There is
				established in each covered postal entity an advocate for competition.
									(2)The head of each
				covered postal entity shall designate for the covered postal entity 1 or more
				officers or employees (other than the senior procurement executive) to serve as
				the advocate for competition.
									(b)ResponsibilitiesThe
				advocate for competition of each covered postal entity shall—
									(1)be responsible for
				promoting—
										(A)the contracting
				out of Postal Service functions that the private sector can perform equally
				well or better, and at lower cost; and
										(B)competition to the
				maximum extent practicable consistent with obtaining best value by promoting
				the acquisition of commercial items and challenging barriers to
				competition;
										(2)review the
				procurement activities of the covered postal entity; and
									(3)prepare and
				transmit to the head of each covered postal entity, the senior procurement
				executive of each covered postal entity, the Board of Governors of the United
				States Postal Service, and Congress, an annual report describing—
										(A)the activities of
				the advocate under this section;
										(B)initiatives
				required to promote contracting out and competition;
										(C)barriers to
				contracting out and competition; and
										(D)the number of
				waivers made by each covered postal entity under section 704(c).
										703.Delegation of
				contracting authority
								(a)In
				general
									(1)PolicyNot
				later than 60 days after the date of enactment of this chapter, the head of
				each covered postal entity shall issue a policy on contracting officer
				delegations of authority for the covered postal entity.
									(2)ContentsThe
				policy issued under paragraph (1) shall require that—
										(A)notwithstanding
				any delegation of authority with respect to postal contracts, the ultimate
				responsibility and accountability for the award and administration of postal
				contracts resides with the senior procurement executive; and
										(B)a contracting
				officer shall maintain an awareness of and engagement in the activities being
				performed on postal contracts of which that officer has cognizance,
				notwithstanding any delegation of authority that may have been executed.
										(b)Posting of
				delegations
									(1)In
				generalThe head of each covered postal entity shall make any
				delegation of authority for postal contracts outside the functional contracting
				unit readily available and accessible on the Web site of the covered postal
				entity.
									(2)Effective
				dateThis paragraph shall apply to any delegation of authority
				made on or after 30 days after the date of enactment of this chapter.
									704.Posting of
				noncompetitive purchase requests for noncompetitive contracts
								(a)Posting
				required
									(1)Postal
				regulatory commissionThe Postal Regulatory Commission shall make
				the noncompetitive purchase request for any noncompetitive award, including the
				rationale supporting the noncompetitive award, publicly available on the Web
				site of the Postal Regulatory Commission—
										(A)not later than 14
				days after the date of the award of the noncompetitive contract; or
										(B)not later than 30
				days after the date of the award of the noncompetitive contract, if the basis
				for the award was a compelling business interest.
										(2)United states
				postal serviceThe United States Postal Service shall make the
				noncompetitive purchase request for any noncompetitive award of a postal
				contract valued at $250,000 or more, including the rationale supporting the
				noncompetitive award, publicly available on the Web site of the United States
				Postal Service—
										(A)not later than 14
				days after the date of the award; or
										(B)not later than 30
				days after the date of the award, if the basis for the award was a compelling
				business interest.
										(3)Adjustments to
				the posting threshold for the united states postal service
										(A)Review and
				determinationNot later than January 31 of each year, the United
				States Postal Service shall—
											(i)review the
				$250,000 threshold established under paragraph (2); and
											(ii)based on any
				change in the Consumer Price Index for all-urban consumers of the Department of
				Labor, determine whether an adjustment to the threshold shall be made.
											(B)Amount of
				adjustmentsAn adjustment under subparagraph (A) shall be made in
				increments of $5,000. If the United States Postal Service determines that a
				change in the Consumer Price Index for a year would require an adjustment in an
				amount that is less than $5,000, the United States Postal Service may not make
				an adjustment to the threshold for the year.
										(4)Effective
				dateThis subsection shall apply to any noncompetitive contract
				awarded on or after the date that is 90 days after the date of enactment of
				this chapter.
									(b)Public
				availability
									(1)In
				generalSubject to paragraph (2), the information required to be
				made publicly available by a covered postal entity under subsection (a) shall
				be readily accessible on the Web site of the covered postal entity.
									(2)Protection of
				proprietary informationA covered postal entity shall—
										(A)carefully screen
				any description of the rationale supporting a noncompetitive award required to
				be made publicly available under subsection (a) to determine whether the
				description includes proprietary data (including any reference or citation to
				the proprietary data) or security-related information; and
										(B)remove any
				proprietary data or security-related information before making publicly
				available a description of the rationale supporting a noncompetitive
				award.
										(c)Waivers
									(1)Waiver
				permittedIf a covered postal entity determines that making a
				noncompetitive purchase request publicly available would risk placing the
				United States Postal Service at a competitive disadvantage relative to a
				private sector competitor, the senior procurement executive, in consultation
				with the advocate for competition of the covered postal entity, may waive the
				requirements under subsection (a).
									(2)Form and content
				of waiver
										(A)FormA
				waiver under paragraph (1) shall be in the form of a written determination
				placed in the file of the contract to which the noncompetitive purchase
				agreement relates.
										(B)ContentA
				waiver under paragraph (1) shall include—
											(i)a
				description of the risk associated with making the noncompetitive purchase
				request publicly available; and
											(ii)a
				statement that redaction of sensitive information in the noncompetitive
				purchase request would not be sufficient to protect the United States Postal
				Service from being placed at a competitive disadvantage relative to a private
				sector competitor.
											(3)Delegation of
				waiver authorityA covered postal entity may not delegate the
				authority to approve a waiver under paragraph (1) to any employee having less
				authority than the senior procurement executive.
									705.Review of
				ethical issuesIf a
				contracting officer identifies any ethical issues relating to a proposed
				contract and submits those issues and that proposed contract to the designated
				ethics official for the covered postal entity before the awarding of that
				contract, that ethics official shall—
								(1)review the
				proposed contract; and
								(2)advise the
				contracting officer on the appropriate resolution of ethical issues.
								706.Ethical
				restrictions on participation in certain contracting activity
								(a)DefinitionsIn
				this section—
									(1)the term
				covered employee means—
										(A)a contracting
				officer; or
										(B)any employee of a
				covered postal entity whose decisionmaking affects a postal contract as
				determined by regulations prescribed by the head of a covered postal
				entity;
										(2)the term
				final conviction means a conviction, whether entered on a verdict
				or plea, including a plea of nolo contendere, for which a sentence has been
				imposed; and
									(3)the term
				covered relationship means a covered relationship described in
				section 2635.502(b)(1) of title 5, Code of Federal Regulations, or any
				successor thereto.
									(b)In
				general
									(1)RegulationsThe
				head of each covered postal entity shall prescribe regulations that—
										(A)require a covered
				employee to include in the file of any noncompetitive purchase request for a
				noncompetitive postal contract a written certification that—
											(i)discloses any
				covered relationship of the covered employee; and
											(ii)states that the
				covered employee will not take any action with respect to the noncompetitive
				purchase request that affects the financial interests of a friend, relative, or
				person with whom the covered employee is affiliated in a nongovernmental
				capacity, or otherwise gives rise to an appearance of the use of public office
				for private gain, as described in section 2635.702 of title 5, Code of Federal
				Regulations, or any successor thereto;
											(B)require a
				contracting officer to consult with the ethics counsel for the covered postal
				entity regarding any disclosure made by a covered employee under subparagraph
				(A)(i), to determine whether participation by the covered employee in the
				noncompetitive purchase request would give rise to a violation of part 2635 of
				title 5, Code of Federal Regulations (commonly referred to as the Standards of
				Ethical Conduct for Employees of the Executive Branch);
										(C)require the ethics
				counsel for a covered postal entity to review any disclosure made by a
				contracting officer under subparagraph (A)(i) to determine whether
				participation by the contracting officer in the noncompetitive purchase request
				would give rise to a violation of part 2635 of title 5, Code of Federal
				Regulations (commonly referred to as the Standards of Ethical Conduct for
				Employees of the Executive Branch), or any successor thereto;
										(D)under subsections
				(d) and (e) of section 2635.50 of title 5, Code of Federal Regulations, or any
				successor thereto, require the ethics counsel for a covered postal entity
				to—
											(i)authorize a
				covered employee that makes a disclosure under subparagraph (A)(i) to
				participate in the noncompetitive postal contract; or
											(ii)disqualify a
				covered employee that makes a disclosure under subparagraph (A)(i) from
				participating in the noncompetitive postal contract;
											(E)require a
				contractor to timely disclose to the contracting officer in a bid,
				solicitation, award, or performance of a postal contract any conflict of
				interest with a covered employee; and
										(F)include authority
				for the head of the covered postal entity to grant a waiver or otherwise
				mitigate any organizational or personal conflict of interest, if the head of
				the covered postal entity determines that the waiver or mitigation is in the
				best interests of the Postal Service.
										(2)Posting of
				waiversNot later than 30 days after the head of a covered postal
				entity grants a waiver described in paragraph (1)(F), the head of the covered
				postal entity shall make the waiver publicly available on the Web site of the
				covered postal entity.
									(c)Contract
				voidance and recovery
									(1)Unlawful
				conductIn any case in which there is a final conviction for a
				violation of any provision of chapter 11 of title 18 relating to a postal
				contract, the head of a covered postal entity may—
										(A)void that
				contract; and
										(B)recover the
				amounts expended and property transferred by the covered postal entity under
				that contract.
										(2)Obtaining or
				disclosing procurement information
										(A)In
				generalIn any case in which a contractor under a postal contract
				fails to timely disclose a conflict of interest to the appropriate contracting
				officer as required under the regulations promulgated under subsection
				(b)(1)(E), the head of a covered postal entity may—
											(i)void that
				contract; and
											(ii)recover the
				amounts expended and property transferred by the covered postal entity under
				that contract.
											(B)Conviction or
				administrative determinationA case described under subparagraph
				(A) is any case in which—
											(i)there is a final
				conviction for an offense punishable under section 2105 of title 41, United
				States Code; or
											(ii)the head of a
				covered postal entity determines, based upon a preponderance of the evidence,
				that the contractor or someone acting for the contractor has engaged in conduct
				constituting an offense punishable under section 2105 of such
				title.
											.
				(b)Clerical
			 amendmentThe table of
			 chapters for part I of title 39, United States Code, is amended by adding at
			 the end the following:
					
						
							7.Contracting
				  Provisions701
						
						.
				502.Technical
			 amendment to definitionSection 7101(8) of title 41, United States
			 Code, is amended—
				(1)by striking
			 and at the end of subparagraph (C);
				(2)by striking the
			 period at the end of subparagraph (D) and inserting ; and;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(E)the United States Postal Service and the
				Postal Regulatory
				Commission.
						.
				
